 Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.1 Filed 01/06/21 Page 1 of 84




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


DAVID LYMAN, TIMOTHY                     ) Case No.:
THUERING, and VINCENT                    )
BRADY, on behalf of themselves           ) CLASS ACTION COMPLAINT
and all others similarly situated,       )
                                         )
              Plaintiffs,                )
      v.                                 ) DEMAND FOR JURY TRIAL
                                         )
FORD MOTOR COMPANY,                      )
                                         )
              Ford.                      )
                                         )

  PLAINTIFFS’ CLASS ACTION COMPLAINT AND JURY DEMAND

      Plaintiffs David Lyman, Timothy Thuering, and Vincent Brady bring this

action against Ford Ford Motor Company, (“Defendant” or “Ford”), by and through

their attorneys, individually and on behalf of all others similarly situated, and allege

as follows:

                                 INTRODUCTION

      1.      This is a class action lawsuit brought by Plaintiffs on behalf of

themselves and classes of current and former owners of model year 2018-2020 Ford

F-150 vehicles containing the 5.0L engine (hereinafter referred to collectively as the
    Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.2 Filed 01/06/21 Page 2 of 84




“F-150 Vehicles” or “Class Vehicles”). Ford designed, manufactured, marketed and

warranted the Class Vehicles.1

        2.    This action arises from Ford’s failure, despite its longstanding

knowledge of a material manufacturing defect, to disclose to Plaintiffs and similarly

situated consumers that the Class Vehicles are predisposed to an excessively high

rate of engine oil consumption (the “Oil Consumption Defect”). This defect – which

typically manifests itself during and shortly after the limited warranty period has

expired – will inevitably cause the Class Vehicles to prematurely burn off and/or

consume abnormal and excessive amounts of engine oil.

        3.    Significantly, the existence of the Oil Consumption Defect poses a

safety risk to the operator and passengers of the vehicle because it prevents the

engine from maintaining the proper level of engine oil, and causes an excessive

amount of engine oil consumption that can neither be reasonably anticipated nor

predicted. Further, the Oil Consumption Defect can cause unexpected engine stalling

and engine failure while the Class Vehicles are in operation at any time and under

any driving condition or speed. This exposes the driver and occupants of the Class

Vehicles, as well as others who share the road with them, to an increased risk of

accident, injury, or death.



1
 Plaintiffs reserve the right to amend or add to the vehicle models included in the
definition of Class Vehicles after conducting discovery.
                                         2
 Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.3 Filed 01/06/21 Page 3 of 84




      4.     Not only did Ford actively conceal the fact that particular components

within the Class Vehicles’ engines are defective, but also did not reveal that the

existence of the Oil Consumption Defect would diminish the intrinsic and resale

value of the Class Vehicles and lead to the safety concerns described herein.

      5.     Ford has long been aware of the Oil Consumption Defect. Yet,

notwithstanding its longstanding knowledge of this manufacturing defect, Ford has

routinely refused to adequately repair the Class Vehicles without charge when the

defect manifests. Indeed, in many cases Ford even has refused to disclose the Oil

Consumption Defect’s existence when Class Vehicles displaying symptoms

consistent with the defect are brought in for service, instead choosing to ignore the

defect until it has caused significant mechanical problems necessitating costly

repairs or providing a band-aid repair to mask the oil consumption from consumers.

      6.     Many Plaintiffs and Class members have communicated with Ford

and/or Ford’s agents to request that they remedy and/or address the Oil Consumption

Defect and/or resultant damage at no expense. Ford has routinely failed to do so.

      7.     Ford has also refused to take any action to correct this concealed

manufacturing defect when it manifests in the Class Vehicles outside of the warranty

period. Since the Oil Consumption Defect can manifest shortly outside of the

warranty period for the Class Vehicles – and given Ford’s knowledge of this

concealed, safety related manufacturing defect – Ford’s attempt to limit the warranty

                                         3
 Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.4 Filed 01/06/21 Page 4 of 84




with respect to the Oil Consumption Defect is unconscionable and unenforceable

here.

        8.    Despite notice and knowledge of the Oil Consumption Defect from the

numerous complaints it has received, information received from dealers, National

Highway Traffic Safety Administration (“NHTSA”) complaints, and its own

internal records – including durability testing, Ford has not recalled the Class

Vehicles to repair the Oil Consumption Defect, offered its customers a suitable

repair or replacement free of charge, or offered to reimburse its customers who have

incurred out-of-pocket expenses to repair the defect.

        9.    As a result of Ford’s unfair, deceptive and/or fraudulent business

practices, owners and/or lessees of the Class Vehicles, including Plaintiff, have

suffered an ascertainable loss of money and/or property and/or loss in value. The

unfair and deceptive trade practices committed by Ford were conducted in a manner

giving rise to substantial aggravating circumstances.

        10.   Had Plaintiffs and the Class members known about the Oil

Consumption Defect at the time of purchase or lease, they would not have purchased

or leased the Class Vehicles or would have paid substantially less for them.

        11.   Plaintiffs are also informed and believe, and on that basis allege, that as

the number of complaints increased, and Class members grew dissatisfied with the

Class Vehicles’ excessive rate of oil consumption, Ford was forced to acknowledge

                                            4
 Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.5 Filed 01/06/21 Page 5 of 84




that the Class Vehicles suffer from an inherent defect. Instead of providing an

adequate repair for the Oil Consumption Defect, Ford has simply attempted to mask

the Oil Consumption Defect from Class Members.

      12.    As a result of the Oil Consumption Defect and the monetary costs

associated with attempting to repair such a defect and purchasing additional engine

oil, Plaintiffs and the Class members have suffered injury in fact, incurred damages,

and have otherwise been harmed by Ford’s conduct.

      13.    As a direct result of Ford’s wrongful conduct, Plaintiffs and members

of the Classes have been harmed and are entitled to actual damages, including

damages for the benefit of the bargain they struck when purchasing their vehicles,

the diminished value of their vehicles, statutory damages, attorneys’ fees, costs,

restitution, and injunctive and declaratory relief.

      14.    Accordingly, Plaintiffs bring this action to redress Ford’s violations of

the Magnuson Moss Warranty Act, New York General Business Laws, the

California Consumer Legal Remedies Act, the California Unfair Competition Laws,

the California False Advertising Law, the Song-Beverly Act, and the Ohio

Consumer Sales Practices Act, and also seek recovery for Ford’s breach of express

warranty, breach of implied warranty, unjust enrichment, fraudulent concealment,

and negligent misrepresentation.

                          JURISDICTION AND VENUE

                                           5
 Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.6 Filed 01/06/21 Page 6 of 84




      15.    This Court has subject matter jurisdiction of this action pursuant to 28

U.S.C. § 1332(d), the Class Action Fairness Act of 2005, because: (i) there are 100

or more class members, (ii) there is an aggregate amount in controversy exceeding

$5,000,000, exclusive of interest and costs, and (iii) there is minimal diversity

because plaintiff and Ford are citizens of different States. This court has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 and

jurisdiction over the Magnuson Moss Warranty Act claim by virtue of diversity

jurisdiction being exercised under the Class Action Fairness Act (“CAFA”).

      16.     This Court has personal jurisdiction over Ford pursuant to 18 U.S.C. §

1965(b) & (d). This Court has personal jurisdiction over Ford because it has its

principal place of business here, minimum contacts with the United States, this

judicial district, and this State, and it intentionally availed itself of the laws of the

United States and this state by conducting a substantial amount of business

throughout the state, including the design, manufacture, distribution, testing, sale,

lease, and/or warranty of Ford vehicles in this State and District. At least in part

because of Ford’s misconduct as alleged in this lawsuit, the Class Vehicles ended up

on this state’s roads and in dozens of franchise dealerships.

      17.    Venue properly lies in this District and vicinage pursuant to 28 U.S.C.

§ 1391(a), (b) and (c) because Ford maintains its principal place of business in this

District, because a substantial part of the events or omissions giving rise to Plaintiffs’

                                            6
 Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.7 Filed 01/06/21 Page 7 of 84




claims occurred in this District, and because Ford conducts a substantial amount of

business in this District. Accordingly, Ford has sufficient contacts with this District

to subject Ford to personal jurisdiction in this District and venue is proper.

                                      PARTIES

Plaintiff David Lyman

      18.    Plaintiff David Lyman is a citizen and resident of the State of New York

who resides in Oneida County.

      19.    Plaintiff Lyman owns a 2018 Ford F-150 for personal, family, and/or

household use that he purchased new from Nye Automotive Group, an authorized

Ford dealership, in Oneida, New York on or about April 15, 2018. The VIN of his

Class vehicle is: 1FTFX1E58JFB07571. The current mileage of Plaintiff’s Class

Vehicle is 45,400.

      20.    Prior to purchasing his Class Vehicle, Plaintiff viewed Ford marketing

materials regarding the safety and reliability of the Class Vehicle, including Ford’s

online advertising and TV commercials, and spoke with Ford sales representatives

concerning the vehicle’s features. Ford had the opportunity to disclose the Oil

Consumption Defect through its advertising, in owner’s manuals, in correspondence

sent to Plaintiffs and Class members, through representations by Ford dealerships,

through vehicle brochures and other informational documents, or on Ford’s website.




                                           7
 Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.8 Filed 01/06/21 Page 8 of 84




However, Ford failed to disclose that the Class Vehicle possessed the Oil

Consumption Defect.

       21.   Within a week or two of purchase, Plaintiff heard his Class Vehicle’s

engine start to rattle. Plaintiff inspected the oil level and observed that the dipstick

had fallen to the “add” designation. Plaintiff contacted the dealership and expressed

concern because the vehicle only had a few miles at the time of purchase, and the

dealership instructed Plaintiff to bring the vehicle back to be topped off with engine

oil.

       22.   Plaintiff brought his Class Vehicle to Steet-Ponte Ford Lincoln in

Utica, New York on another occasion within the first year of purchase and had an

oil consumption test performed. The dealership informed Plaintiff the vehicle was

consuming engine oil, that the amount of oil being consumed was “in spec” and thus

no warranty repairs would be offered to Plaintiff. The dealership also informed

Plaintiff that Ford had not issued any technical service bulletins related to the issue.

       23.   Plaintiff’s Class Vehicle continues to consume oil at an abnormally

high pace - a quart of engine oil every 1,500 miles. As a result, Plaintiff continues

to endure the expense and inconvenience of having to constantly monitor his engine

oil levels and both change the engine oil and add additional oil frequently.

       24.   Had Plaintiff known, or otherwise been made aware, of the Oil

Consumption Defect in the Class Vehicles and Ford’s inability to repair or cure it,

                                           8
 Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.9 Filed 01/06/21 Page 9 of 84




he would not have purchased his Class Vehicle or otherwise would have paid

significantly less for it.

       25.    When Plaintiff purchased his Class Vehicle, he reasonably relied on the

reasonable expectation that his Class Vehicle would be equipped with an engine that

was free from defects and safe to operate and/or Ford could, and would, properly

repair and eradicate any such defects.

       26.    At all times relevant herein, Plaintiff operated his 2018 F-150 in a

reasonably foreseeable manner and as the vehicle was intended to be used but can

no longer do so given the recurring problems caused by the Oil Consumption Defect.

       27.    Plaintiff has suffered an ascertainable loss as a result of Ford’s unfair

and deceptive conduct, breach of contractual, common law and statutory duties, and

omissions and/or misrepresentations associated with the Oil Consumption Defect

and associated safety risk, including but not limited to, out-of-pocket losses and

diminished value of his Class Vehicle.

       28.    Neither Ford nor any of its agents, dealers or other representatives

informed Plaintiff of the Oil Consumption Defect and associated safety risk prior to

the purchase of his Class Vehicle.

Plaintiff Timothy Thuering

       29.    Plaintiff Timothy Thuering is a citizen and resident of the State of Ohio

who resides in Williams County.

                                           9
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.10 Filed 01/06/21 Page 10 of 84




      30.    Plaintiff Thuering owns a 2018 Ford F-150 for personal, family, and/or

househould use that he purchased used from Derrow Shirkey Ford Lincoln, an

authorized Ford dealership, in Montpelier, Ohio in November 2019. The VIN of his

Class vehicle is: 1FTEW1E53JFD35847. At the time of purchase, his Class Vehicle

had approximately 29,000 miles on the odometer and came with the remainder of

Ford’s factory warranties.

      31.    Prior to purchasing his Class Vehicle, Plaintiff viewed Ford marketing

materials regarding the safety and reliability of the Class Vehicle, including Ford’s

online advertising, spoke with Ford sales representatives concerning the vehicle’s

features, and test drove the Class Vehicle. Ford had the opportunity to disclose the

Oil Consumption Defect through its advertising, in owner’s manuals, in

correspondence sent to Plaintiffs and Class members, through representations by

Ford dealerships, through vehicle brochures and other informational documents, or

on Ford’s website. However, Ford failed to disclose that the Class Vehicle possessed

the Oil Consumption Defect.

      32.    Within the first few months of purchase, Plaintiff took his Class Vehicle

on a trip to Wisconsin, which was approximately 1,000 miles. During the trip,

Plaintiff checked the engine oil and the dipstick read that the Class Vehicle was two

quarts low. Prior to leaving on the trip, Plaintiff had his engine oil changed.




                                          10
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.11 Filed 01/06/21 Page 11 of 84




       33.    Upon returning home, Plaintiff took his Class Vehicle back to Derrow

Shirkey, and the service manager informed him that it was possible the dealership

employees did not fill the oil up during the oil chang. The dealership filled his Class

Vehicle with engine oil.

       34.    Plaintiff monitored the oil levels of his Class Vehicle thereafter and

observed that by the time the next oil change was due, his Class Vehicle was

approximately 1.5 quarts low on oil.

       35.    The dealership performed an oil leak test and instructed Plaintiff to

drive for 1,000 miles after placing a dye in the engine oil. The dealership informed

Plaintiff that it did not find a leak in his engine.

       36.    Upon further inquiry by Plaintiff regarding the abnormal engine oil

consumption, the dealership informed Plaintiff that consuming a quart per 1,000

miles was considered normal. The dealership also informed Plaintiff that it had

received a “memo” from Ford that said to add an additional quart of oil at every oil

change and to fill the oil level above the max fill mark on the dipstick.

       37.    Plaintiff’s Class Vehicle continues to consume oil at an abnormally

high pace – 2 quarts of engine oil every 3,000 miles. As a result, Plaintiff continues

to endure the expense and inconvenience of having to constantly monitor his engine

oil levels and both change the engine oil and add additional oil frequently.




                                            11
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.12 Filed 01/06/21 Page 12 of 84




       38.    Had Plaintiff known or otherwise been made aware of the Oil

Consumption Defect in the Class Vehicles and Ford’s inability to repair or cure it,

he would not have purchased his Class Vehicle or otherwise would have paid

significantly less for it.

       39.    When Plaintiff purchased his Class Vehicle, he reasonably relied on the

reasonable expectation that his Class Vehicle would be equipped with an engine that

was free from defects and safe to operate and/or Class could, and would, properly

repair and eradicate any such defects.

       40.    At all times relevant herein, Plaintiff operated his 2018 F-150 in a

reasonably foreseeable manner and as the vehicle was intended to be used, but can

no longer do so given the recurring problems caused by the Oil Consumption Defect

       41.    Plaintiff has suffered an ascertainable loss as a result of Ford’s unfair

and deceptive conduct, breach of contractual, common law and statutory duties, and

omissions and/or misrepresentations associated with the Oil Consumption Defect

and associated safety risk, including but not limited to, out-of-pocket losses and

diminished value of his Class Vehicle.

       42.    Neither Ford nor any of its agents, dealers or other representatives

informed Plaintiff of the Oil Consumption Defect and associated safety risk prior to

the purchase of his Class Vehicle.

Plaintiff Vincent Brady

                                          12
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.13 Filed 01/06/21 Page 13 of 84




      43.    Plaintiff Vincent Brady is a citizen and resident of the State of

California who resides in San Joaquin County.

      44.    Plaintiff Brady owns a 2019 Ford F-150 for personal, family, and/or

household use that he purchased new from Heritage Ford Lincoln, an authorized

Ford dealership, in Modesto, California in July 2019. The VIN of his Class vehicle

is: 1FTEW1E54KKC36253. The current mileage of his Class Vehicle is 13,000.

      45.    Prior to purchasing his Class Vehicle, Plaintiff viewed Ford marketing

materials regarding the safety and reliability of the Class Vehicle, including Ford’s

online advertising, and spoke with Ford sales representatives concerning the

vehicle’s features. Ford had the opportunity to disclose the Oil Consumption Defect

through its advertising, in owner’s manuals, in correspondence sent to Plaintiffs and

Class members, through representations by Ford dealerships, through vehicle

brochures and other informational documents, or on Ford’s website. However, Ford

failed to disclose that the Class Vehicle possessed the Oil Consumption Defect.

      46.    After driving his Class Vehicle 4,000 miles, Plaintiff checked the

engine oil levels in his Class Vehicle and observed it was a few quarts low. Plaintiff

brought his Class Vehicle back to Heritage Ford to inquire about the cause, and was

informed that his Class Vehicle was brand new and needed to be broken in and that

consuming oil was normal. The dealership topped off his engine oil.




                                         13
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.14 Filed 01/06/21 Page 14 of 84




      47.    At 5,000 miles, Plaintiff checked the engine oil levels again and

observed it was a quart low. Plaintiff had his oil changed at Heritage Ford, who

overfilled his engine oil by approximately one-half of a quart.

      48.    At 8,000 miles, Plaintiff checked the engine oil levels again and

observed it was approximately two quarts low. Plaintiff again brought his Class

Vehicle back to Heritage Ford, who performed an oil consumption test. First, the

dealership changed his oil, sealed the dipstick, and instructed Plaintiff to bring his

Class Vehicle back every 1,000 miles. The oil consumption test determined that

Plaintiff’s Class Vehicle was burning approximately 1 quart of oil every 1,500 miles.

Plaintiff asked if the dealership overfilled the engine oil prior to starting the oil

consumption test, and the dealership representative informed Plaintiff that it had not.

      49.    At 9,261 miles, Plaintiff brough his Class Vehicle back to Heritage

Ford. The dealership checked the engine oil after letting the vehicle sit for

approximately 5 minutes and checked the oil. The dealership informed Plaintiff that

the dipstick was not sealed.

      50.    At 12,000 miles, Plaintiff checked the engine oil levels again and

observed it was again consuming oil and that Plaintiff was approximately one quart

low. Plaintiff brought his Class Vehicle back to Heritage Ford, who told him that he

was consuming engine oil at a rate that was considered normal and that he would

not be eligible for warranty repairs at that time. The dealership informed Plaintiff

                                          14
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.15 Filed 01/06/21 Page 15 of 84




that he was approximately one-half quart low. The dealership added engine oil

during this visit.

       51.    At 13,000 miles, Plaintiff checked the engine oil again and observed it

was one-half quart low. Approximately 100 miles later, Plaintiff brought his Class

Vehicle back to Heritage Ford, who performed another oil change.

       52.    Plaintiff’s Class Vehicle continues to consume oil at an abnormally

high pace – at least 1 quart of engine oil every 1,500 miles. As a result, Plaintiff

continues to endure the expense and inconvenience of having to constantly monitor

his engine oil levels and both change the engine oil and add additional oil frequently.

       53.    Had Plaintiff known or otherwise been made aware, of the Oil

Consumption Defect in the Class Vehicles and Ford’s inability to repair or cure it,

he would not have purchased his Class Vehicle or otherwise would have paid

significantly less for it.

       54.    When Plaintiff purchased his Class Vehicle, he reasonably relied on the

reasonable expectation that his Class Vehicle would be equipped with an engine that

was free from defects and safe to operate and/or Class could, and would, properly

repair and eradicate any such defects.

       55.    At all times relevant herein, Plaintiff operated his 2019 F-150 in a

reasonably foreseeable manner and as the vehicle was intended to be used but can

no longer do so given the recurring problems caused by the Oil Consumption Defect.

                                          15
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.16 Filed 01/06/21 Page 16 of 84




       56.   Plaintiff has suffered an ascertainable loss as a result of Ford’s unfair

and deceptive conduct, breach of contractual, common law and statutory duties, and

omissions and/or misrepresentations associated with the Oil Consumption Defect

and associated safety risk, including but not limited to, out-of-pocket losses and

diminished value of his Class Vehicle.

       57.   Neither Ford nor any of its agents, dealers or other representatives

informed Plaintiff of the Oil Consumption Defect and associated safety risk prior to

the purchase of his Class Vehicle.

Ford

       58.   Ford Ford is a corporation formed under Delaware law with its principal

office located at One American Drive, Dearborn, Michigan 48126. Ford designs,

tests, manufactures, distributes, warrants, sells, and leases various vehicles under

several prominent brand names, including Ford and Lincoln in this District and

throughout the United States. At all times relevant to this action, Ford and/or its

agents manufactured, distributed, marketed, sold, leased, and warranted the Class

Vehicles throughout the United States. Ford and/or its agents manufactured the Class

Vehicles knowing about the Oil Consumption Defect, without either disclosing it at

the time of sale or attempting to remedy it. Ford and/or its agents also developed and

disseminated the owner’s manuals, warranty booklets, advertisements, and other

promotional materials relating to the Ford F-150.

                                         16
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.17 Filed 01/06/21 Page 17 of 84




       59.    Ford sells the Class Vehicles through Ford franchise dealerships. Ford

distributes information about the Class Vehicles to its dealers for the purpose of

passing that information to consumers. Ford also understands that its dealers pass on

information from Ford about the characteristics, benefits, and quality of its vehicles

to consumers. The dealers act as Ford’s agents in selling the Class Vehicles and

disseminating information about the Class Vehicles to customers and potential

customers. Ford also disseminates information about its vehicles on its website. At

the point of sale, as well as in written materials and on its website, Ford could have

told the truth.

                           FACTUAL ALLEGATIONS

   A. The Oil Consumption within the Class Vehicles

       60.    Ford designs, engineers, manufactures and sells vehicles in this District

and throughout the United States through its network of authorized motor vehicle

dealers.

       61.    Ford’s F-Series truck has been the best-selling vehicle in the United

States for 37 years. The F-Series maintains a dominant market share, representing

nearly one-third of all pickup trucks sold in the United States, and leading as

America’s best-selling truck for four decades. Over the past three years, Ford has




                                          17
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.18 Filed 01/06/21 Page 18 of 84




sold an average of 900,000 F-150s per year.2 Worldwide, an F-Series truck is sold

every 29.3 seconds.

      62.    The F-Series has been immensely profitable for Ford. As of 2018,

approximately $50 billion dollars of Ford’s annual $160 billion in sales come from

the sale of the F-Series truck alone. To put this in context, reporting indicates that if

the Ford F-Series was its own Fortune 500 company, it would exceed the annual

revenue of behemoths such as Oracle, American Express, and Best Buy.

      63.    The 5.0L engine, which Ford used in the Class Vehicles, is a 5.0 liter

engine that was manufactured by Ford Ford at its Essex Engine Plant in Windsor,

Ontario. The 5.0L engine, named the “Coyote” by Ford, is a modular V-8 piston

engine with direct fuel injection, four-valve dual overhead cylinder heads cast,

forged steel crankshaft and a high 12.0:1 compression ratio.

      64.    The Class Vehicles were also put to market with a feature known as

deceleration fuel shut off (“DFSO”). This feature will shut off fuel delivery when

the engine is decelerating in an attempt to reduce fuel consumption and increase

overall MPG. When the driver accelerates, the fuel automatically begins flowing

again and the vehicle accelerates as the driver commands.




2
    https://www.autoweek.com/news/trucks/a32945300/ford-averages-over-100-f-
150-pickups-sold-per-hour-247/ (last visited Jan. 4, 2020) (Exhibit E).
                                        18
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.19 Filed 01/06/21 Page 19 of 84




        65.    According to Ford’s owner’s manuals, the 5.0L Coyote engines in the

Class Vehicles have an engine oil capacity of 8.8 quarts, including the oil within the

oil filter.3

        66.    According to Ford, each Class Vehicle contains an Intelligent Oil-Life

Monitor that determines when you should change the engine oil based on how you

use your vehicle.4 The oil change indicator may illuminate as early as 3,000 miles

since a prior oil change but under no circumstances does Ford recommend oil change

intervals exceed 10,000 miles or one year between intervals.5

        67.    As background, the 5.0L Coyote engines contained in the Class

Vehicles use eight reciprocating pistons to convert pressure into a rotating motion.

Gasoline is mixed with air in the combustion chambers of the engine. To generate

such rotating motion, a four-step sequence is used (the “Combustion Cycle”). First,

the intake stroke begins with the inlet valve opening and a vaporized fuel mixture is

pulled into the combustion chamber. Second, the compression stroke begins with the

inlet valve closing and the piston beginning its movement upward, compressing the


3
                                     See,                               e.g.,
https://media.ford.com/content/dam/fordmedia/North%20America/US/product/202
0/f150/2020-F150-TechSpecs.pdf (last visited Jan. 4, 2021) (Exhibit F).
4

https://www.fordservicecontent.com/Ford_Content/vdirsnet/OwnerManual/Home/
Content?variantid=7026&languageCode=en&countryCode=USA&Uid=G2042723
&ProcUid=G2042724&userMarket=USA&div=f&vFilteringEnabled=False (last
visited Jan. 4, 2021) (Exhibit G).
5
  Id.
                                      19
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.20 Filed 01/06/21 Page 20 of 84




fuel mixture in the combustion chamber. Third, the power stroke begins when the

spark plug ignites the fuel mixture, expanding the gases and generating power that

is transmitted to the crankshaft. Fourth, the exhaust stroke begins with the exhaust

valve opening and the piston moving back down, allowing the exhaust gases to

escape the cylinder. The exhaust valve then closes, the inlet valve opens, and the

Combustion Cycle repeats itself. A diagram of the Combustion Cycle is below:




      68.   During this process, engine oil is used to lubricate the piston and

cylinder wall as the piston moves up and down through the four-stroke sequence.

Engine oil is also necessary in this process to reduce wear on moving parts

throughout the engine, improve sealing, and cool the engine by carrying heat away

from the moving parts. If there is an insufficient amount of engine oil, the engine
                                        20
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.21 Filed 01/06/21 Page 21 of 84




will not have the necessary lubrication or cooling, thereby causing premature wear

of internal parts, inadequate performance, and/or catastrophic engine failure.

      69.    The top sidewall of each engine piston contains rings that, when

correctly sized and installed, and when properly tensioned, prevent engine oil from

entering the combustion chamber, as well as optimizing compression. On each

piston, there are three rings: the top compression ring, the second compression ring,

and the oil control ring.

      70.    The top compression ring is the top ring, or closest ring to the inlet and

combustion gases, and is exposed to the greatest amount of chemical corrosion and

the highest operating temperature. The compression ring transfers approximately

70% of the combustion chamber heat from the piston to the cylinder wall.

      71.    The second compression ring, also known as the wiper ring, is used to

further seal the combustion chamber and to wipe the cylinder wall clean of excess

oil. Combustion gases that pass by the top compression ring are stopped by the

second compression ring.

      72.    The bottom ring, known as the oil control ring, is used to wipe excess

oil from the cylinder wall during piston movement and return excess oil through the

ring openings and oil drain holes to the engine oil pan. The oil control ring includes

two thin rails or running surfaces.




                                         21
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.22 Filed 01/06/21 Page 22 of 84




      73.    If engine oil is able to pass between any of these piston rings and the

surface of the cylinder wall, then the engine oil will enter the combustion chamber

of the engine. Once engine oil is in the combustion chamber, it will not only cause a

decrease in engine performance, but the engine oil will also be burned off during the

Combustion Cycle sequence thereby reducing the overall amount of oil contained in

the engine. Furthermore, engine oil in the combustion chamber will also cause a

decrease in fuel efficiency, cause carbon deposits to form within the engine, and

damage the vehicle ignition and emission components. An exemplar diagram of a

piston with these rings is shown below:




                                          22
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.23 Filed 01/06/21 Page 23 of 84




      74.   Upon information and belief, the piston and piston ring assembly in the

Class Vehicles contain a manufacturing defect including, inter alia, insufficient

piston ring tension, causing them to allow engine oil into the combustion chamber

of the engine. As a result, engine oil is not separated from the Combustion Cycle as

intended. Instead, engine oil is burned and consumed during the Combustion Cycle.

Additionally, and as a result, the crankcase becomes pressurized since gases from

the Combustion Cycle are caused to enter the crankcase.

      75.   Throughout the Combustion Process, engine oil is pumped from the

crankcase, circulated throughout the engine, filtered and then returned to the

crankcase to begin the cycle again. To reduce the risk of crankcase contamination

and improve vehicle emissions, the positive crankshaft ventilation (“PCV”) system

was invented in the early 1960s. The PCV system involves the recycling of these

unwanted gases through a valve (the “PCV valve”) and circulates them back into the

intake manifold, where they are pumped back into the cylinders for another chance

at being burned during the combustion cycle. A diagram of a typical PCV system is

below:




                                        23
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.24 Filed 01/06/21 Page 24 of 84




      76.    In the Class Vehicles, the PCV system is inadequate and fails to reduce

pressure within the crankcase caused by combustion gases escaping from the

combustion chamber, past the piston and oil rings, and into the crankcase. This is

because the increased blow-by as a result of the reduced piston and oil control ring

tensions in an effort to decrease overall friction within the engine in the hopes of

gaining greater MPG. As a result, this has a direct negative impact on the vehicles

durability, life expectancy, performance and emissions.

   B. The Oil Consumption Defect causes higher emissions.

      77.    As discussed above, on information and belief, the engine oil control

strategy in the Class Vehicles does not work as intended, allowing oil to escape past


                                         24
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.25 Filed 01/06/21 Page 25 of 84




the oil control and piston rings and enter into the combustion chamber during the

Combustion Process. Once in the combustion chamber, oil is burned off rather than

returned for further lubrication. This not only causes a decrease in engine

performance but also decreases fuel efficiency, causes carbon deposits to form, and

can damage the engine and various ignition and emission components.

      78.    Optimum cylinder combustion depends on the correct air to fuel ratio

in order to provide a near stoichiometric mixture (i.e., the fuel amount is neither

excessive nor lacking).6 The oxygen sensors monitor unburned oxygen in the

exhaust gases and send this information to the vehicle’s engine control module,

which then uses this information to determine if the fuel mixture is rich (too much

fuel) or lean (not enough fuel) and adjusts the air/fuel mixture as necessary. The

oxygen sensors also measure oxygen levels after the exhaust reacts with the catalytic

converter, to help the engine run efficiently and to minimize emissions. The catalytic

converters are emissions control devices designed to convert toxic pollutants,

contained in exhaust gases, to less toxic pollutants by catalyzing a redox reaction

(oxidation or reduction).




6
 The stoichiometric mixture for a gasoline engine is the ideal ratio of air to fuel that
burns all fuel with no excess air. For gasoline fuel, the stoichiometric air–
fuel mixture is about 14.7:1 i.e. for every one gram of fuel, 14.7 grams of air are
required.

                                          25
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.26 Filed 01/06/21 Page 26 of 84




      79.    While a significant amount of the engine oil is burned within the

combustion chamber during the Combustion Process, the remaining unburned oil

exits the engine via the exhaust system, including through the catalytic converter.

Excess oil entering into the exhaust system causes increases in harmful emissions.

      80.    The Oil Consumption Defect can contaminate Class Vehicles’ oxygen

sensors, catalytic converters, and spark plugs, damaging and causing inefficiency of

those parts, and leading to less efficient engines and increased emissions.

Contamination can impair the oxygen sensors’ accuracy, for example, hampering

the catalytic converters and causing the engine to not properly detect emission

issues. Likewise, the catalytic converters can become poisoned after engine oil is

burned during the combustion cycle. The burnt oil is incorporated into the vehicle’s

expelled exhaust gases, with the exhaust containing substances that coat the working

surfaces of the catalytic converters (encapsulating the catalyst so that it cannot

contact and treat the exhaust).

      81.    The catalytic converter is the central component to a vehicle’s

emissions system. Since 1975, all cars and light-duty trucks have come equipped

with when the Clean Air Act standards on harmful emissions came into effect.7 The

catalytic converter converts dangerous compounds produced in the combustion


7
 Automobile Emissions Reduction Efforts in the U.S. – Chronology, EPA Air and
Radiation Office of Mobile Services (1999), http://www.ehso.com/ehshome/auto-
emissions_chronol.htm (last visited Jan. 4, 2021) (Exhibit H).
                                         26
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.27 Filed 01/06/21 Page 27 of 84




process such as carbon monoxide (CO), unburnt hydrocarbons (HC), and nitrogen

oxides (Nox) into less harmful carbon dioxide (CO2), nitrogen (N2), and water

(H2O).

      82.    A catalytic converter has no moving parts and is designed to last the

entire useful life of a vehicle. Pressure pushes exhaust gases through two ceramic

honeycomb structures made of heat resistant clay contained within a stainless-steel

case. Each of the channels within the honeycomb structure are lined with precious

metals such as platinum, rhodium and palladium that act as catalysts to the

conversion process. When carbon monoxide (CO), unburnt hydrocarbons (HC), and

nitrogen oxides (Nox) molecules come into contact with the platinum, rhodium and

palladium, the molecules are stripped apart and then recombined into less harmful

carbon dioxide (CO2), nitrogen (N2), and water (H2O). The honeycomb structure

increases surface area for these precious metals to come into contact with the harmful

carbon monoxide (CO), unburnt hydrocarbons (HC), and nitrogen oxides (NOx).

      83.    If excess oil enters into the catalytic converter, the conversion process

is disrupted. Excess oil will coat the working surfaces of the ceramic honeycombs

so that the platinum, rhodium and palladium cannot react with the toxic exhaust

gases. This is called “catalyst poisoning” and causes the vehicle to release higher

levels of harmful emissions.




                                         27
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.28 Filed 01/06/21 Page 28 of 84




      84.    Excess oil in the exhaust system can cause other problems that lead to

higher emissions. On both sides of the catalytic converter, O2 sensors monitor the

concentration of oxygen in the exhaust gases circled in green in the diagram below.

The O2 sensors transmit that data to the Engine Control Unit (“ECU”).

      85.    The phosphorus in the excess oil will foul the O2 sensor, causing the

O2 sensor to degrade or fail. When the O2 sensor is fouled, it will communicate to

the vehicle’s ECU that the fuel/air mixture circulating through the engine is too lean

- meaning that there is too little fuel and too much air in the mixture.

      86.    The ECU responds by adding fuel to the fuel/air mixture creating a

“rich” fuel mixture (“rich” because there is too much gasoline and too little air).

When engines run using a “rich” fuel mixture, fuel economy declines because the

engine is receiving more fuel than it can consume during the combustion process.

      87.    If the issue is not repaired, the excess fuel will burn when it mixes with

oxygen inside the catalytic converter and melt the ceramic honeycomb structures.

As a result, the catalytic converter’s ability to reduce harmful emissions will be

compromised.

      88.    When the catalytic converter or O2 sensors are compromised, the

Check Engine light should illuminate on the display panel informing the driver of a

problem. Upon information and belief, the Class Vehicles fail to provide notice of

an issue to the driver. The result is that drivers are left completely unaware that the

                                          28
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.29 Filed 01/06/21 Page 29 of 84




dangerous Oil Consumption Defect is also causing the Class Vehicles to have an

emissions system that is defective, pollutes at levels that exceed the intended levels,

and violate state and federal emissions standards.

       89.    On January 17, 2006, the EPA issued two final rules related to exhaust

emission durability for passenger trucks and other vehicles. Under these rules, truck

and engine manufacturers can use one of two methods for testing the exhaust

emissions’ durability—using a chassis dynamometer to test the vehicles after they

have run for a given period of time or using a “bench aging” procedure which

involves using extreme heat to test certain components, including the catalytic

converters.

       90.    In either case, certificate holders must test and certify that the vehicles

will comply with EPA emissions standards throughout their “useful life,” which is

currently defined as 120,000 miles. As the Clean Air Act Handbook describes it,

“[t]he demonstration of light-duty vehicle emission durability for purposes of

certification consists of two elements: (1) emission deterioration (the extent

emissions will increase during the vehicle's useful life); and (2) component

durability (whether emission-related components will operate properly for the useful

life of the vehicle).”




                                           29
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.30 Filed 01/06/21 Page 30 of 84




       91.   As a result, Ford knew about the Oil Consumption Defect from the

beginning, because they are required to test the Class Vehicles for their useful life,

and the Oil Consumption Defect would have manifested itself during those tests.

       B.    Ford’s Longstanding Knowledge of the Defect

                a. Prior TSBs Demonstrate Ford’s Longstanding Knowledge
                   of Oil Consumption Issues in its Vehicles

       92.   Ford is no stranger to the Oil Consumption Defect in the Class Vehicles.

In March 2019, Ford issued a technical service bulletin (“TSB”) regarding excessive

oil consumption in the 2018 Ford F-150 vehicles equipped with a 5.0L engine (“TSB

19-2058). TSB 19-2058 is attached hereto as Exhibit A.

       93.   Ford issues TSBs to its authorized dealerships in order to provide

instructions on how to repair Ford vehicles or respond to particular consumer

complaints. These communications standardize service throughout Ford’s agent

dealership network, and explicitly are not meant for consumer review. Further, these

communications often do not reveal the root cause of a problem, only describe a

complaint and a remedy, frequently in terms that a lay person would not understand,

and do not disclose the severity or scope across all the vehicles to which the TSB

relates.

       94.   TSB 19-2058 explains that the 5.0L engine in the 2018 F-150 vehicles

may exhibit excessive oil consumption with no visible oil leaks. As a result,

technicians are instructed to replace the positive crankcase ventilation (PCV) valve
                                         30
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.31 Filed 01/06/21 Page 31 of 84




as a component of the PCV system.

      95.    After replacement of the PCV valve, the technician is instructed to

change the engine oil and oil filter and, inter alia, must explain to the customer that

they are to check the oil every 200 miles in order to diagnose the excessive oil

consumption.

      96.    After driving the vehicle for not less than 3,000 miles, the customers

were instructed to bring the vehicles back to the Ford service center for assessment

of the excessive oil consumption. If the amount of oil consumed exceeded 3,000

miles per quart then the technician was instructed to replace the engine long block

assembly, i.e. this equates to an entire engine replacement. Ford calculated that a

technician would require approximately twelve (12) hours to conduct this repair.

      97.    In May 2019, Ford issued a second TSB regarding excessive oil

consumption in the 2018 Ford F-150 vehicles equipped with a 5.0L engine (“TSB

19-2133). TSB 19-2133 is attached hereto as Exhibit B. TSB 19-2133 is generally

the same as TSB 19-2058, except for an additional step related to marking and

measuring the oil consumption.

      98.    In November 2019, Ford issued a third technical service bulletin

regarding excessive oil consumption in the 2018 Ford F-150 vehicles equipped with

a 5.0L engine and also included the MY 2019 as well (“TSB 19-2338). TSB 19-2338

is attached hereto as Exhibit C.

                                          31
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.32 Filed 01/06/21 Page 32 of 84




       99.    TSB 19-2338 explains that the 5.0L engine in the 2018 and 2019 F-150

vehicles may exhibit excessive oil consumption with no visible oil leaks.

       100. TSB 19-2338 goes on to state that:

       Engineering analysis of the engine assemblies replaced under warranty for a
       customer concern of excessive oil consumption has found that the majority of
       engines did not require replacement. Additional engineering analysis has
       found an excessive oil consumption condition may have been caused by the
       powertrain control module (PCM) strategy which purposely closes the throttle
       plate during the deceleration fuel shut off (DFSO) events resulting in high
       intake manifold vacuum which can pull oil past the piston rings and into the
       combustion chamber. To correct the condition, a revised PCM calibration is
       in the process of being released to adjust the throttle plate opening angle to
       reduce engine manifold vacuum during DFSO events.

       If the only symptom exhibited is excessive oil consumption do not attempt
       diagnosis or repairs for this condition at this time. The revised calibration is
       expected to be available December 2019. Monitor OASIS for updates.

                  a. Check the oil level on the oil level indicator. Add oil as necessary
                     to bring the oil level to the MAX fil line on the oil level indicator.

       101. Accordingly, TSB 19-2338 instructed technicians to stop replacing

engines – a measure needed to adequately correct the oil dilution issue - and instead

do nothing but add oil to the engine “as necessary” to bring the oil level to the MAX

fill line on the oil level indicator.

       102. In December 2019, Ford issued a fourth technical service bulletin

regarding MY 2018-2019 of the Class Vehicles (“TSB 19-2365”). TSB 19-2365 is

attached hereto as Exhibit D.

       103.    Similar to TSB 19-2338, TSB 19-2365 attributed the excessive oil

                                            32
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.33 Filed 01/06/21 Page 33 of 84




consumption to the possibility of high intake manifold vacuum during deceleration

fuel shut off (DFSO) resulting in oil being pulled into the combustion chamber. The

proposed correction under the TSB includes reprogramming of powertrain control

module (“PCM”), installing a new engine oil level indicator (a/k/a “dipstick”) and

changing the engine oil and oil filter.

      104. Most notably, the revised dipstick “uses a wider 1.9 liter (2 quart)

normal operating range.” As a result, and rather than adequately repair the Oil

Consumption Defect, Ford simply lowered the minimum fill level on the revised

dipstick to mask the oil consumption problem in the Class Vehicles. This change

means that a dipstick reading that was once at or below the minimum fill line,

previously requiring an engine replacement, and perhaps caused customers to

become alarmed or concerned with excessive oil consumption, is now considered

normal and within Ford’s acceptable parameters. This change only sought to save

Ford the cost of repairs and did nothing to correct the Oil Consumption Defect.

      105. Upon information and belief, Ford’s change to the operation of the

DFSO also reduced the fuel efficiency or MPG of the Class Vehicles.

      2.     Reports to NHTSA and Ford’s Technical Service Bulletins

      106. The National Highway Traffic Safety Administration (“NHTSA”) has

received numerous complaints about the Oil Consumption Defect. Below is a

sampling of a portion of the complaints:

                                           33
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.34 Filed 01/06/21 Page 34 of 84




NHTSA ID Number: 11079796
Complaint Date March 16, 2018
Consumer Location PORT CHARLOTTE, FL
Vehicle Identification Number 1FTFW1RG8JF****
Summary of Complaint
THIS ISSUE IS HAPPENING WIDESPEAD AMONGST OWNERS OF FORD'S
NEW 3.5L HIGH OUTPUT POWERTRAIN. UPON OPEN THROTTLE, THE
ENGINE WILL INSTANTLY DROP OFF ALL POWER, CAUSING THE
TRUCK TO DANGEROUSLY AND UNEXPECTEDLY DROP TO ZERO
MILES PER HOUR. VERY DANGEROUS AND LIFE THREATENING WHILE
ENTERING ROADWAYS OR INTERSTATE ROADS WITH TRAFFIC. UPON
OPEN THROTTLE, A "LOW OIL PRESSURE" LIGHT TAKES OVER THE
VIEWING AREA ON THE DASH CLUSTER AND THEN DISAPPEARS
AFTER RESTARTING THE VEHICLE. UPON RESTARTING, THE TRUCK
WILL FAIL AND PROVIDE A "LOW OIL PRESSURE" SIGNAL AGAIN
AFTER APPLYING OPEN THROTTLE. THIS CAN HAPPEN WHEN TAKING
OFF FROM A DEAD STOP OR UNDER CRUISING SPEEDS, WHEN OPEN
THROTTLE IS APPLIED, THE ENGINE FAILS AND CUTS OFF ALL
POWER. IT DOESNT MATTER IF YOU ARE TURNING OR GOING
STRAIGHT, THE ISSUE HAPPENS REGARDLESS. ALWAYS HAPPENS
UNDER OPEN THROTTLE. THIS HAS BECOME A WIDESPEAD ISSUE
WITH OWNERS OF THE TRUCK FROM MODEL YEAR 2017-2018. FORD
NEEDS TO RESPOND AND FIX THIS ISSUE FOR THE SAFETY OF THEIR
CUSTOMERS.

NHTSA ID Number: 11196590
Complaint Date April 15, 2019
Consumer Location BLOOMINGTON, IN
Vehicle Identification Number 1FTFX1E57JK****
Summary of Complaint
THIS NEW TRUCK’S, WHICH WAS PURCHASED IN JANUARY OF 2019,
5.0 LITER ENGINE USED 2.5 QUARTS OF ENGINE OIL IN THE FIRST 3500
MILES. THE TRUCK IS CURRENTLY UNDERGOING AN OIL
CONSUMPTION TEST AT MY EXPENSE.

NHTSA ID Number: 11207419
Complaint Date May 14, 2019
Consumer Location GALVESTON, TX
Vehicle Identification Number 1FTEW1E53JF****
Summary of Complaint
                                    34
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.35 Filed 01/06/21 Page 35 of 84




EXCESSIVE OIL CONSUMPTION APPROXIMATELY ONE QUART PER
1000-1500 MILES

NHTSA ID Number: 11209595
Complaint Date May 23, 2019
Consumer Location PROCTORVILLE, OH
Vehicle Identification Number 1FTEW1E52JF****
Summary of Complaint
5.0 V-8. MY TRUCK CONSUMES OVER 2 QUARTS OF OIL EVERY 2500
MILES. FORD SAYS THIS IS NORMAL. MY TRUCK'S FUEL ECONOMY IN
ANY DRIVING CONDITIONS IS NEVER BETTER THAN 11.9 MPG'S
WHICH SHOULD BE AND WAS MUCH BETTER THAN THIS WHEN I
FIRST BOUGHT IT. MY ENGINE KNOCKS. MY ENGINES WHINES AND
WHISTLES. MY ENGINE IS DOWN ON POWER NOTICEABLY ON THE
INTERSTATE WHICH MAKES DRIVING THE TRUCK DANGEROUS. ALL
OF THIS FORD SAYS IS NORMAL. NONE OF THIS IS NORMAL UNLESS IT
WAS A 1976 PINTO. THIS TRUCK SHOULD BE REMOVED FROM THE
ROAD PERMANENTLY

NHTSA ID Number: 11253685
Complaint Date September 6, 2019
Consumer Location CUMMING, GA
Vehicle Identification Number 1FTEW1E55JF****
Summary of Complaint
TRANSMISSION ISSUE: INTERMITTENT LOUD BANG UPON STARTING
THE ENGINE. INTERMITTENT RATTLE DURING NORMAL
ACCELERATION AND DECELERATION. THERE IS ALSO HARSH UP AND
DOWNSHIFTS IN THE VEHICLE. DURING NORMAL DRIVING
CONDITIONS, THE VEHICLE WILL BE UP SHIFTING AND THEN IT WILL
LOSE POWER UNTIL IT FINDS THE CORRECT GEAR, WHEN IT WILL
THEN SLAM INTO GEAR. AGAIN THESE ARE ALL INTERMITTENT AND
HARD TO MAKE HAPPEN ON DEMAND. ON OCCASION THE VEHICLE
WILL BE SITTING AT A STOP LIGHT AND THE TRANSMISSION WILL
BANG INTO ANOTHER GEAR, ALL WHILE BEING COMPLETELY
STATIONARY. THE VEHICLE HAS A 13,200 MILES ON IT, AND IS
CURRENTLY UNDERGOING AN OIL CONSUMPTION SURVEY THROUGH
THE DEALERSHIP DUE TO THE MOTOR BURNING OIL. ALL OF THESE
ARE ONGOING ISSUES THAT HAPPEN ON RANDOM DAYS AND TIMES,
WHILE BOTH COLD AND WARM.

                                    35
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.36 Filed 01/06/21 Page 36 of 84




NHTSA ID Number: 11256631
Incident Date July 31, 2019
Consumer Location LOGAN, OH
Vehicle Identification Number 1FTFW1RG5JF****
Summary of Complaint
TL* THE CONTACT OWNS A 2018 FORD F-150. WHILE DRIVING 60 MPH,
THE OIL PRESSURE WARNING INDICATOR ILLUMINATED ON THE
INSTRUMENT PANEL. THE CONTACT STATED THAT THE IGNITION
TURNED OFF IN THE MIDDLE OF THE ROAD; HOWEVER, SHE
MANAGED TO PARK THE VEHICLE ON THE SIDE OF THE ROAD. THE
CONTACT CHECKED THE OIL PRESSURE AND ADDED OIL TO THE
VEHICLE. THE CONTACT RESTARTED THE VEHICLE AND DROVE
HOME. THE CONTACT ASSOCIATED THE FAILURE WITH NHTSA
CAMPAIGN NUMBER: 17V672000 (ENGINE). THE VEHICLE WAS TAKEN
TO DON WOOD FORD LINCOLN (LOCATED AT 2065 E STATE ST,
ATHENS, OH 45701, (740) 593-6642), BUT THEY WERE UNABLE TO
DUPLICATE THE FAILURE. THE CONTACT STATED THAT THE FAILURE
CONTINUED AND SMOKE APPEARED COMING FROM THE LEFT TAIL
PIPE. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
FAILURE MILEAGE WAS 22,000.*DT*JB

NHTSA ID Number: 11271179
Complaint Date October 26, 2019
Consumer Location YOUNGSVILLE, LA
Vehicle Identification Number 1FTEW1C53JK****
Summary of Complaint
THE TRANSMISSION WILL TWIST THE DRIVESHAFT AT STARTUP,
STATIONARY, AND CAUSE THE REAR END TO POP VERY LOUDLY. I'VE
SHOWN FORD ENGINEERING A VIDEO OF IT, I WAS TOLD THAT IT
WAS NORMAL. I'VE NEVER HEARD OF A VEHICLE DOING THIS
BEFORE.

THERE IS A RATTLING SOUND ON DECELERATION, LOUDEST WHEN
THE ENGINE IS COLD AND LESSONS OR MAYBE EVEN GOES AWAY
AFTER WARMED UP.

THE ENGINE WAS REPLACED EARLIER THIS YEAR BECAUSE OF AN
OIL CONSUMPTION ISSUE.

THE TRUCK HAS MEMORY POWER DRIVER'S SEAT AND POWER
                                    36
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.37 Filed 01/06/21 Page 37 of 84




MIRRORS THAT SHOULD GO INTO PLACE DEPENDING ON THE KEY
FOB THAT IT DETECTS.

RANDOMLY BOTH SIDE MIRRORS WILL START MOVING AND POPPING
BEFORE GOING BACK INTO POSITION. THIS ALWAYS OCCURS BEFORE
THE VEHICLE IS STARTED. I'VE NOTICED THAT IT IS USUALLY WHEN
IT DETECTS THE KEY FOB OR WHEN I USE THE FOB FOR SOME
FUNCTION.

THE SEAT RANDOMLY DOESN'T GO INTO THE MEMORY POSITION AT
STARTUP.

NHTSA ID Number: 11288096
Complaint Date December 10, 2019
Consumer Location TERRE HAUTE, IN
Vehicle Identification Number 1FTEW1E51JK****
Summary of Complaint
BOUGHT THE TRUCK NEW AUGUST 28, 2018 AT 6000 MILES THE
TRUCK CONSUMED 3 1/2 QUARTS OF OIL YES THAT’S 6000 MILES
SINCE THEN THE TRUCKS HAD AN EXCESSIVE OIL USAGE STILL
HASN’T BEEN FIXED 15 MONTHS LATER IT’S BURNED OVER 2
GALLONS OF OIL AND 26,000 MILES FORD REPLACE THE ENGINE AND
IT’S BURNING MORE OIL NOW THAN IT EVER HAS IT BURNED 2
QUARTS OF OIL IN 1500 MILES

NHTSA ID Number: 11288357
Incident Date December 11, 2019
Consumer Location FULSHEAR, TX
Vehicle Identification Number 1FTFW1E57KK****
Summary of Complaint
EXCESSIVE OIL CONSUMPTION. I AM A QUART LOW AT JUST UNDER
2000 MI. TIMING CHAIN RATTLE DURING DECELERATION WHEN
COLD. WARPED DASH PANEL PASSENGER SIDE.

NHTSA ID Number: 11290813
Complaint Date December 23, 2019
Consumer Location BERKELEY SPRINGS, WV
Vehicle Identification Number 1FTEW1E53JK****
Summary of Complaint

                                    37
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.38 Filed 01/06/21 Page 38 of 84




FIRST COMPLAINT ON AUGUST 21/19. TO HAGERSTOWN FORD
DEALERSHIP THAT THIS TRUCK DOES NOT OPERATE CORRECTLY!
THE HARDSHIFT CLUCK, USING OIL 1QT LOW AT 2400 MILES,
WARPING DASH, RATTLING SOUNDS BAD.(LIKE VALUES RATTLING)
MY DOOR LATCHES FREEZE.. I HAVE NOW AS OF 12/23/19 HAVE
ADDED A TOTAL OF 5QTS OF OIL TO THIS TRUCK WITH ONLY JUST
OVER 5000 MILES ON IT.YOU CAN SMELL BURNED OIL COMING FROM
UNDER THE HOOD AND EXHAUST.I HAVE SEVERAL VIDEO
DOCUMENTATION TO MY STATEMENT! I SPOKE WITH LARRY WHEN
THE TRUCK WAS DROPPED OFF IN NOVEMBER TO HAVE DASH
REPLACED FOR A WEEK,TO CALL ME AND TELL ME THEY DIDN'T
HAVE THE CORRECT DASH? I HAVE CONTACTED LARRY IN REGARDS
TO THIS VEHICLE OIL USE IS UNREAL!!! NO NEW VECHILE GOES
THROUGH OIL LIKE THIS! I AM TOLD TO KEEP ADDING OIL.. WHY ARE
YOU NOT COVERING THE OIL, IT'S UNDER WARRANTY? THIS TRUCK
IS BY FAR THE WORST VECHILE I HAVE EVER OWNED!!!!! I FEEL I'M
GETTING THE RUN AROUND N IF SOMETHING ISN'T RESOLVE SOON I
WILL TAKE FURTHER ACTION. SO I'VE ALSO BEEN ADVISE THAT THE
OIL BACKFLOW THAT'S BURNING OUT THE EXHAUST THE FILTERS
WILL HAVE OIL CONSUMPTION THROUGH THEM AS WELL!! DID I GET
A LEMON! I THINK SO!

NHTSA ID Number: 11291184
Complaint Date December 25, 2019
Consumer Location GILBERT, WV
Vehicle Identification Number 1FTEW1E53KF****
Summary of Complaint
ENGINE BURNING OIL SHUTS DOWN MAKING NOISE IT'S BEEN
HAULED IN GARAGE. FOUR TIMES IT'S A NEW PICKUP I'VE NOT HAD
BUT TROUBLE OUT OF IT I WON'T IT FIXED

NHTSA ID Number: 11298821
Complaint Date January 12, 2020
Consumer Location ANNA, IL
Vehicle Identification Number 1FTMF1C56KK****
Summary of Complaint\
EXCESSIVE OIL CONSUMPTION IN FIRST 500 MILES (USED 2 QUARTS)
5.0 LITER ENGINE

NHTSA ID Number: 11300171
                                    38
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.39 Filed 01/06/21 Page 39 of 84




Complaint Date January 17, 2020
Consumer Location LAS VEGAS, NV
Vehicle Identification Number 1FTFX1E52JK****
Summary of Complaint
ON SEPTEMBER 15, 2018 I PURCHASED A NEW 2018 FORD F150 5.0 V8.
ON 02/16/2019 (4,546 MILES) AFTER THE FIRST OIL CHANGE IT BEGAN
MAKING A KNOCKING LIKE NOISE. FORD SAID IT WAS NORMAL, BUT
THE KNOCK WASN’T THERE BEFORE THE OIL CHANGE. FORD TRIED
TO SAY IT WAS THE DIRECT INJECTION MAKING THE NOISE. WHICH
MIGHT BE TRUE BUT OTHER OWNERS HAVE REPORTED THE
KNOCKING NOISES AND HAVE HAD SCORED CYLINDERS THAT
REQUIRED THE ENGINE BLOCKS TO BE REPLACED BY FORD. ALSO ON
07/04/2019 (10,416 MILES) I NOTICED THAT THE ENGINE WAS MAKING
A RATTLING NOISE WHEN COLD FROM 1200-2000 RPM. AFTER
RESEARCHING THIS NOISE, I DISCOVERED THAT THERE IS A TSB FOR
THE RATTLING NOISE. ON 07/16/2019 I TOOK MY TRUCK BACK TO THE
DEALER (FRIENDLY FORD IN LAS VEGAS) AND THE TSB WAS
PREFORMED ON THE TRUCK (TSB# 18-2354) THE TSB DID NOT FIX THE
ISSUE. ON 10/23/2019 (12,600 MILES) I TOOK MY TRUCK TO TEAM FORD
IN LAS VEGAS. THE SERVICE DEPARTMENT STATED THAT FORD
TOLD THEM THE ISSUE WAS NORMAL OPERATING
CHARACTERISTICS. IF EITHER OF THESE NOISES WERE NORMAL,
THEN IT WOULD HAVE MADE THEM WHEN IT WAS BRAND NEW.
THESE PROBLEMS HAVE BEEN BROUGHT UP TO FORD BY NUMEROUS
OWNERS OF F150’S AND MUSTANGS WITH THE SAME ENGINE. FORD
REFUSES TO FIX ANYTHING AND JUST SAYS THE ISSUES ARE
NORMAL. SINCE FORD INSSUED A TSB FOR THE RATTLE ISSUE AND
REPLACED ENGINE BLOCKS FOR THE KNOCKING IT TELLS ME FORD
KNOWS THESE ARE ISSUES AND THEY ARE NOT NORMAL WITHOUT
NHTSA OR FTC INTERVENTION FORD MAY NOT FIX THESE PROBLEMS
UNDER WARRANTY. THEY WILL BECOME MORE OF AN ISSUE
OUTSIDE OF WARRANTY AND THE CONSUMER WILL HAVE TO PAY
FOR AN ISSUE FORD SHOULD FIX

LINK TO TSB:
HTTPS://WWW.MUSTANG6G.COM/FORUMS/ATTACHMENTS/18-2354-
FORD-F150-5-0-TSB-PDF.321793/

NHTSA ID Number: 11310348
Complaint Date February 20, 2020
                                    39
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.40 Filed 01/06/21 Page 40 of 84




Consumer Location GLOUCESTER, VA
Vehicle Identification Number 1FTEW1E58JF****
Summary of Complaint
VEHICLE CONSUMED A FEW QUARTS OF OIL BEFORE IT’S NEXT OIL
CHANGE WAS DUE. JUST BOUGHT THE TRUCK WITH LOW MILEAGE.
NO REASON FOR IT TO CONSUME LIKE THAT. NO LEAKS. NOTICED
WHEN A CHANGE OIL SOON WARNING CAME UP AS I BACKED OUT OF
MY DRIVEWAY.THOUGH IT WAS ODD CONSIDERING IT WAS
PREMATURE. WHEN I CHECKED, ALMOST NO OIL WAS ON THE
DIPSTICK. IT WAS FULL 5 WEEKS AGO WHEN I CHECKED IT LAST.

NHTSA ID Number: 11317583
Complaint Date March 11, 2020
Consumer Location TERRE HAUTE, IN
Vehicle Identification Number 1FTEW1E51JK****
Summary of Complaint
TL* THE CONTACT OWNS A 2018 FORD F-150. THE CONTACT STATED
THAT WHILE DRIVING AND TURNING LEFT, THE VEHICLE STALLED
WITH THE SHIFT TO PARK WARNING DISPLAYED. THE CONTACT
STATED THAT THE POWER STEERING ASSIST WAS INOPERABLE. THE
CONTACT ALSO STATED THAT THE BACK-UP CAMERA FAILED
INTERMITTENTLY. THE VEHICLE WAS TAKEN TO MACE FORD
LOCATED AT (4501 US-41, TERRE HAUTE, IN 47802) TWICE TO BE
DIAGNOSED. THE MECHANIC WAS UNABLE TO DUPLICATE THE
FAILURE OR RETRIEVE A FAULT CODE FOR THE CAUSE OF THE
FAILURE. THE CONTACT WAS CONCERNED ABOUT OIL
CONSUMPTION. THE VEHICLE WAS NOT REPAIRED. THE
MANUFACTURER WAS NOT MADE AWARE OF THE FAILURE. THE
FAILURE MILEAGE WAS APPROXIMATELY 6,000.*DT*JB

NHTSA ID Number: 11338836
Complaint Date July 12, 2020
Consumer Location LAS CRUCES, NM
Vehicle Identification Number 1FTEW1E51KK****
Summary of Complaint
THE VEHICLE ONLY HAS 13,500 MILES ON IT AND IT CONSUMES OIL
DRAMATICALLY AND THERE IS AN OFF THROTTLE RATTLE IN THE
ENGINE. ADDITIONALLY, ONE OF THE CYLINDERS DOES NOT APPEAR
TO BE FIRING AND IT HAS NO OIL PRESSURE.

                                    40
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.41 Filed 01/06/21 Page 41 of 84




NHTSA ID Number: 11372591
Incident Date November 2, 2020
Consumer Location ANNISTON, AL
Vehicle Identification Number 1FTEW1E52LK****
Summary of Complaint
OIL CONSUMPTION ON THE 5.0 LITER V8 ENGINE. THE ENGINE IS
CONSUMING OIL WITHOUT EVIDENCE OF AN OIL LEAK. FORD HAS A
TSB FOR THIS 19-2365 WHICH COVERS YEAR MODEL 2018-2020. THERE
ARE OTHER TSBS FOR OLDER YEAR MODELS WITH THIS SAME
ENGINE. FORD SAYS LESS THAN 1 QUART OF OIL CONSUMED IN 3000
MILES OR LESS IS NORMAL. THEIR FIX IS A LONGER AND WIDER DIP
STICK AND A SOFTWARE UPDATE. THIS DOES NOT FIX THE OIL
CONSUMPTION. THERE IS A PROBLEM WITH THE DESIGN OF THE
ENGINE BLOCK WITHIN THE CYLINDERS.

NHTSA ID Number: 11374147
Complaint Date November 11, 2020
Consumer Location CENTREVILLE, VA
Vehicle Identification Number 1FTEW1E50LF****
Summary of Complaint
EXCESSIVE OIL CONSUMPTION. I HAVE ALREADY HAD THE SERVICE
APPLIED FROM THE TECHNICAL BULLETIN, BUT NOT MUCH RELIEF
FROM THE LOSS OF OIL. I HAVE TO ADD AT LEAST A QUART HALF
WAY BETWEEN OIL CHANGES. I WOULD LIKELY LOSE 2 QUARTS OR
MORE BETWEEN OIL CHANGES IN TOTAL. I HAVE BARELY 5000
MILES, ?FIX? APPLIED AT 2500 MILES. AT 5100 MILES ALREADY OVER
A QUART LOW. MOSTLY CITY DRIVING. SOME PULLING OF SMALLER
RV TRAILER. TRAILER WEIGHT IS 5800 POUNDS.

NHTSA ID Number: 11375901
Complaint Date November 23, 2020
Consumer Location ANOKA, MN
Vehicle Identification Number 1FTEW1E54LK****
Summary of Complaint
BOUGHT THE TRUCK NEW OCTOBER 2020 AND CHECKED THE OIL
AFTER A MONTH HAVING THE TRUCK HAVING 1600 MILES ON IT AND
THERE WAS NO OIL ON THE DIPSTICK. IT?S A 5.0 COYOTE V8. TOOK IT
TO THE DEALER IMMEDIATELY AND THEY ADDED 5 QTS OF OIL!
THERE IS A TSB OUT WHERE THEY CHANGE PCM SOFTWARE AND

                                    41
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.42 Filed 01/06/21 Page 42 of 84




REPLACE THE DIPSTICK. SHOULDN?T THIS BE DONE BEFORE I TOOK
THE TRUCK HOME IF THEY KNEW ABOUT IT??

NHTSA ID Number: 11382812
Complainte Date December 10, 2020
Consumer Location GALLATIN, TN
Vehicle Identification Number 1FTEW1E52JK****
Summary of Complaint
LEAKS OIL

DEALER CANT STOP THE PROBLEM. CONSTANT LEAK. 2018 SHOULD
NOT HAVE THIS TYPE PROBLEM

GOING TO CAUSE ENGINE FAILURE. NOT SAFE

THIS IS AN ONGOING ISSUE.

NHTSA ID Number: 11383826
Complaint Date December 16, 2020
Consumer Location ANOKA, MN
Vehicle Identification Number 1FTEW1E55LK****
Summary of Complaint
MY NEW 2020 F150 WITH 5.0 V8 TRUCK OVER CONSUMES OIL, ADDING
A QUART OF OIL EVERY 1000 MILES. BROUGHT TO DEALER EVERY
WEEK AFTER ABOUT 500 MILES AND THEY ADD AT LEAST A HALF
QUERY OR MORE EVERY TIME. I BOUGHT IN OCTOBER 2020 AND IN
THE FIRST MONTH I WENT THROUGH 4 QTS OF OIL.

      107. Ford, through (1) its public acknowledgement of the problem; (2) its

own records of customers’ complaints, (3) dealership repair records, (4) records

from the National Highway Traffic Safety Administration (NHTSA), (5) warranty

and post-warranty claims, (6) internal pre-sale durability testing and internal

investigations, and (7) other various sources, has always known or should have

known of the Oil Consumption Defect in the Class Vehicles. Yet, at no time has

                                      42
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.43 Filed 01/06/21 Page 43 of 84




Ford disclosed these defects to consumers or warned consumers despite knowing the

defects persist today with no known way to remediate the existing Class Vehicles.

      108. Ford failed to adequately research, test and/or manufacture the Class

Vehicles before warranting, advertising, promoting, marketing, and/or selling them

as suitable and safe for use in an intended and/or reasonably foreseeable manner.

      109. Ford is experienced in the manufacture of consumer vehicles. As an

experienced manufacturer, Ford conducts tests, including pre-sale durability testing,

to verify the vehicles it sells are free from defects and align with Ford’s

specifications and intended use of the Class, including routine highway travel.

      110. Upon information and belief, Ford performs a four-part durability

evaluation on its vehicles before they are released for sale to the general public. The

four steps are a virtual analysis, data acquisition, bench testing, and road testing.

      111. The virtual analysis stage is conducted by Ford engineers. It is designed

to identify risk areas early in the development process by using software simulations

to identify potential part failures by using advanced mathematical models. This

process allows Ford to identify and correct any issues with its vehicles before they

are produced and when it is the least costly to remedy.

      112. The data acquisition stage is also conducted by Ford engineers. Ford

engineers collect and analyze road load data (data regarding the expected load the

vehicles will undergo during their anticipated lifetime).

                                          43
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.44 Filed 01/06/21 Page 44 of 84




      113. Bench testing involves testing individual components of the vehicle to

simulate real world conditions. Bench testing is designed to verify the overall

soundness of a design under controlled conditions. The testing performed typically

includes testing various component parts to failure.

      114. Through a variety of quality control metrics, Ford knew or should have

known of the Oil Consumption Defect in the Class Vehicles prior to and shortly after

the time of sale to Class members.

      115. Consumers have incurred and will continue to incur expenses for repair

of engine, should they desire a permanent fix, because the TSB does not adequately

resolve the Oil Consumption Defect. This is so despite Ford’s plain knowledge—for

years—of a latent defect contained in the Class Vehicles manufactured by Ford.

      116. Upon information and belief, Ford, through (1) its own records of

customers’ complaints, (2) dealership repair records, (3) warranty and post-warranty

claims, (4) internal pre-sale durability testing and internal investigations (sometimes

referred to as “star” reports), and (5) a variety of other sources, including the F-150

forum referenced above, was well aware of the Oil Consumption Defect.

      117. Despite Ford’s knowledge of the Oil Consumption Defect, it failed to

notify customers of the nature and extent of the problems with Class Vehicles or

provide any adequate remedy. Ford continued to sell Class Vehicles with the Oil

Consumption Defect through its authorized dealers all over the United States.

                                          44
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.45 Filed 01/06/21 Page 45 of 84




      118. Ford knew of the Oil Consumption Defect and its associated defects

when performing these quality control metrics on the Class Vehicles.

      D.     Ford Touts Safety in its Marketing and Advertising

      119. Ford touts that “we continue to develop new, innovative technologies

that enhance vehicle safety and help customers feel safe and confident on the road.”8

Ford further states that “[w]e use warranty repairs per thousand vehicles at three

months in service as a key metric for measuring initial quality. Initial quality goes

beyond warrantable defects, to include measures of customer excitement with new

product features.”9

      120.   Ford also advertises its commitment to improving the safety of its

vehicles: “Quality is critical to the safety of our customers and, therefore, to our

responsibilities and success as a company. Safety continues to be one of the highest

priorities in the design of our vehicles. We are committed to designing and

manufacturing vehicles that achieve high levels of safety over a wide range of real-

world conditions.”10

      121. In order to achieve Ford’s safety goals, it further advertises that it “is

continuously working to enhance the safety of our products, a fundamental aspect of


8
     https://corporate.ford.com/microsites/sustainability-report-2020/putting-people-
first.html (last visited Jan. 4, 2020) (Exhibit I).
9
  Id.
10
       http://ophelia.sdsu.edu:8080/ford/03-30-2018/microsites/sustainability-report-
2016-17/customers-products/safety/index.html (last visited Jan 4., 2020) (Exhibit J).
                                           45
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.46 Filed 01/06/21 Page 46 of 84




our Quality Operating System (QOS).”11 In order to achieve this, Ford states that it

“conduct[s] engineering analyses, computer simulations and crash testing to evaluate

the performance of vehicles and components at a number of sites around the

world.”12

         122. Further, Ford states that “[i]n addition to meeting or exceeding

regulatory requirements, our processes, tools and facilities confirm that our vehicles

align with our own stringent internal guidelines on safety design, as well as Ford-

specified levels of performance for Public Domain tests. We regularly re-evaluate

and update these guidelines as appropriate.”13

         E.    Warranties Related to the Defect

         123. The Class Vehicles come with a three-year/36,000 mile Basic Limited

Warranty. The Basic Limited Warranty lasts for three years from the date delivery

of the Class Vehicle is taken, or for 36,000 miles on the odometer, whichever occurs

first. The Class Vehicles also come with a five-year/60,000mile Powertrain

Warranty. The Powertrain Warranty covers the engine, transmission, and drive

systems. Accordingly, the Powertrain Warranty is the applicable warranty related to

the Oil Consumption Defect.

         124. Ford instructs vehicle owners and lessees to bring their vehicles to a


11
   Id.
12
   Id.
13
   Id.
                                          46
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.47 Filed 01/06/21 Page 47 of 84




Ford dealership for the warranty repairs. Many owners and lessees have presented

Class Vehicles to Ford dealerships with complaints about the Oil Consumption

Defect.

      125. Despite Ford’s knowledge of the problem—and presumably how to

appropriately remediate and prevent the Oil Consumption Defect from recurring

(replace the short block and rotating assembly with improved cylinder crosshatching

and higher tension piston rings so as to prevent oil from entering the combustion

cycle)—Ford refuses to provide appropriate warranty coverage, instead

implementing the band-aid TSB and/or informing consumers that the Oil

Consumption Defect is normal and oil should be added on a regular basis between

oil change intervals, none of which is covered by the warranty nor will it solve the

Oil Consumption Defect.

                 TOLLING OF STATUTES OF LIMITATION
      126. Any applicable statute(s) of limitations has been tolled by Ford’s

knowing and active concealment and denial of the facts alleged herein. Plaintiffs and

members of the Class could not have reasonably discovered the true, latent defective

nature of the Oil Consumption Defect until shortly before this class action litigation

was commenced.

      127. Ford Ford was and remains under a continuing duty to disclose to

Plaintiffs and members of the Class the true character, quality, and nature of the


                                         47
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.48 Filed 01/06/21 Page 48 of 84




Class Vehicles, that this defect is based on poor manufacturing, and that it will

require continued costly repairs, poses a safety concern, and diminishes the resale

value of the Class Vehicles. As a result of the active concealment by Ford, any and

all applicable statutes of limitations otherwise applicable to the allegations herein

have been tolled.

                              CLASS ALLEGATIONS

      128. Plaintiffs bring this action pursuant to Rules 23(a), 23(b)(2), and

23(b)(3) of the Federal Rules of Civil Procedure, on behalf of themselves and the

following proposed classes:

                    Nationwide Class:
                    All persons in the United States who purchased or leased a
                    Class Vehicle.

                    California Subclass:
                    All members of the Nationwide Class who are residents of
                    California or purchased, or leased their Class Vehicle in
                    California, primarily personal, family or household purposes, as
                    defined by California Civil Code § 1791(a).

                    Ohio Subclass:
                    All members of the Nationwide Class who are residents of Ohio
                    or purchased or leased their Class Vehicle in Ohio.

                    New York Subclass:
                    All members of the Nationwide Class who are residents of New
                    York or purchased or leased their Class Vehicle in New York.


      129. Excluded from the Class are Ford, its employees, officers, directors,

legal representatives, heirs, successors, wholly- or partly-owned, and its subsidiaries
                                          48
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.49 Filed 01/06/21 Page 49 of 84




and affiliates; Ford dealers; proposed Class counsel and their employees; the judicial

officers and associated court staff assigned to this case and their immediate family

members; all persons who make a timely election to be excluded from the Class;

governmental entities; and the judge to whom this case is assigned and his/her

immediate family.

      130. This action has been brought and may be properly maintained on behalf

of the Class proposed herein under Federal Rule of Civil Procedure 23.

      131. Numerosity. Federal Rule of Civil Procedure 23(a)(1): The members of

the Class are so numerous and geographically dispersed that individual joinder of all

Class members is impracticable. Class Vehicles may be identified during the

pendency of this action and all owners and lessors notified by recognized, Court-

approved notice dissemination methods, which may include U.S. Mail, electronic

mail, Internet postings, and/or published notice. The Class members may be easily

derived from Ford’s sales records.

      132. Commonality and Predominance. Federal Rule of Civil Procedure

23(a)(2) and 23(b)(3): This action involves common questions of law and fact, which

predominate over any questions affecting individual Class members, including,

without limitation:

         a. Whether Ford engaged in the conduct alleged herein;




                                         49
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.50 Filed 01/06/21 Page 50 of 84




         b. Whether Ford designed, advertised, marketed, distributed, leased, sold,
            or otherwise placed the Class Vehicles into the stream of commerce in
            the United States;

         c. Whether the Oil Consumption Defect constitutes a safety defect;

         d. Whether Ford knew about, and failed to disclose, the Oil Consumption
            Defect at the time Plaintiffs and the Class members purchased their
            Class Vehicles;
         e. Whether Ford manufactured, marketed, and distributed the Class
            Vehicles knowing that the Oil Consumption Defect could and would
            occur;

         f. Whether Ford’s conduct violates consumer protection statutes, false
            advertising laws, sales contracts, warranty laws, and other laws as
            asserted herein;

         g. Whether Ford owed a duty to warn Plaintiffs and Class Members about
            the Oil Consumption Defect;

         h. Whether Plaintiffs and the other Class members overpaid for their Class
            Vehicles;

         i. Whether Ford breached the warranty by failing to properly inspect and
            repair the Oil Consumption Defect;

         j. Whether Plaintiffs and the other Class members are entitled to equitable
            relief, including, but not limited to, restitution or injunctive relief; and

         k. Whether Plaintiffs and the other Class members are entitled to damages
            and other monetary relief and, if so, in what amount.

      133. Typicality. Federal Rule of Civil Procedure 23(a)(3): Plaintiffs’ claims

are typical of the other Class members’ claims because, among other things, all Class

members were comparably injured through Ford’s wrongful conduct as described

above.



                                          50
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.51 Filed 01/06/21 Page 51 of 84




      134. Adequacy. Federal Rule of Civil Procedure 23(a)(4): Plaintiffs are

adequate Class representatives because their interests do not conflict with the

interests of the other members of the Class they seek to represent; Plaintiffs have

retained counsel competent and experienced in complex class action litigation; and

Plaintiffs intend to prosecute this action vigorously. The interests of the Class will

be fairly and adequately protected by Plaintiffs and their counsel.

      135. Declaratory and Injunctive Relief. Federal Rule of Civil Procedure

23(b)(2): Ford has acted or refused to act on grounds generally applicable to

Plaintiffs and the other members of the Class, thereby making appropriate final

injunctive relief and declaratory relief with respect to the Class as a whole.

      136. Superiority. Federal Rule of Civil Procedure 23(b)(3): A class action is

superior to any other available means for the fair and efficient adjudication of this

controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered

by Plaintiffs and the other Class members are relatively small compared to the

burden and expense that would be required to individually litigate their claims

against Ford, so it would be impracticable for the members of the Class to

individually seek redress for Ford’s wrongful conduct. Even if Class members could

afford individual litigation, the court system could not. Individualized litigation

creates a potential for inconsistent or contradictory judgments, and increases the

                                          51
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.52 Filed 01/06/21 Page 52 of 84




delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of

single adjudication, economy of scale, and comprehensive supervision by a single

court.

                             VIOLATIONS ALLEGED

                        FIRST CAUSE OF ACTION
        VIOLATION OF MAGNUSON-MOSS WARRANTY ACT,
                    (15 U.S.C. § 2301, et seq.) (“MMWA”)
(On Behalf of the Nationwide Class and/or the Ohio, New York and California
                                   Classes)

         137. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

         138. The MMWA provides a private right of action by purchasers of

consumer products against retailers who, inter alia, fail to comply with the terms of

an implied or written warranty. 15 U.S.C. § 2310(d)(1). As alleged herein, Ford has

failed to comply with its implied warranty of merchantability with regard to the

Class Vehicles.

         139. The Class Vehicles are consumer products, as that term is defined in 15

U.S.C. § 2301(1).

         140. Plaintiffs and each member of the Classes defined above are consumers,

as that term is defined in 15 U.S.C. § 2301(3).




                                          52
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.53 Filed 01/06/21 Page 53 of 84




      141. Ford is a supplier and warrantor, as those terms are defined in 15 U.S.C.

§ 2301(4)-(5).

      142. The MMWA provides a cause of action for breach of written or implied

warranty or other violations of the Act. 15 U.S.C. § 2310(d)(1).

      143. Ford’s warranties are “written warranties” within the meaning of 15

U.S.C. § 2301(6).

      144. Ford breached the express warranties by providing a 3 year/36,000 mile

New Vehicle Limited Warranty and a 5 year/60,000 mile Powertrain Warranty with

the purchase or lease of all Class Vehicles, thereby warranting to repair or replace

any part defective in material or workmanship at no cost to the owner or lessee;

selling and leasing Class Vehicles with the Oil Consumption Defect, and thus were

defective in materials and/or workmanship, requiring repair or replacement within

the warranty period; and refusing and/or failing to honor the express warranties by

effectively repairing or replacing the defective parts free of charge and within a

reasonable time.

      145. Ford also provided Plaintiffs and the other Class members with an

implied warranty of merchantability in connection with the purchase or lease of their

Class Vehicles that is an “implied warranty” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(7). As part of the implied warranty of

merchantability, Ford warranted that the Class Vehicles were fit for their ordinary

                                         53
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.54 Filed 01/06/21 Page 54 of 84




purpose as safe passenger motor vehicles, would pass without objection in the trade

as manufactured and marketed, and were adequately contained, packaged, and

labeled.

      146. Ford breached these implied warranties and are therefore liable to

Plaintiffs and the Class pursuant to 15 U.S.C. § 2310(d)(1). Without limitation, the

Class Vehicles share common manufacturing defects in that they suffer from the Oil

Consumption Defect and can suddenly fail during normal use and operation. Ford

has admitted that the Class Vehicles are defective through its TSBs.

      147. Ford was provided notice of the claims raised by Plaintiffs and was

afforded a reasonable opportunity to cure. Ford failed to cure in that it has not offered

a repair to Plaintiffs and consumers for the Oil Consumption Defect. Until Plaintiffs’

representative capacity is determined, notice and opportunity to cure through

Plaintiffs, and on behalf of the Class, can be provided under 15 U.S.C. § 2310(e).

      148. Ford’s acts and omissions in violation of the MMWA are “[u]nfair

methods of competition in or affecting commerce, and unfair or deceptive acts or

practices in or affecting commerce,” and they are unlawful. 15 U.S.C. § 2310(b); 15

U.S.C. § 45(a)(1).

      149. Plaintiffs and the members of the Classes have suffered, and are entitled

to recover, damages as a result of Ford’s breach of express and/or implied warranties

and violations of the MMWA.

                                           54
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.55 Filed 01/06/21 Page 55 of 84




         150. Plaintiffs also seek an award of costs and expenses, including attorneys’

fees, under the MMWA to prevailing consumers in connection with the

commencement and prosecution of this action. 15 U.S.C. § 2310(d)(2). Plaintiffs

and the prospective Classes intend to seek such an award, including expert witness

costs and other recoverable costs, as prevailing consumers at the conclusion of this

lawsuit.

                 SECOND CAUSE OF ACTION
VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
             (Cal. Civ. Code § 1750, et seq.) (“CLRA”)
               (On Behalf of the California Class)

         151. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

         152. Plaintiff Brady brings this cause of action on behalf of himself and on

behalf of the members of the California Class against Ford.14

         153. Ford is a person as that term is defined in California Civil Code

§ 1761(c).

         154. Plaintiff Brady and the Class Members are “consumers” as that term is

defined in California Civil Code §1761(d).

         155. Ford engaged in unfair and deceptive acts in violation of the CLRA by

the practices described above, and by knowingly and intentionally concealing from



14
     Plaintiff Brady’s venue affidavit is attached as Exhibit K.
                                             55
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.56 Filed 01/06/21 Page 56 of 84




Plaintiff and Class Members that the Class Vehicles suffer from a defect(s) (and the

costs, risks, and diminished value of the vehicles as a result of this problem). These

acts and practices violate, at a minimum, the following sections of the CLRA:

             (a)(2) Misrepresenting the source, sponsorship, approval or
      certification of goods or services;
            (a)(5) Representing that goods or services have sponsorships,
      characteristics, uses, benefits or quantities which they do not have, or
      that a person has a sponsorship, approval, status, affiliation or
      connection which he or she does not have;
            (a)(7) Representing that goods or services are of a particular
      standard, quality, or grade, or that goods are of a particular style or
      model, if they are of another; and
            (a)(9) Advertising goods and services with the intent not to sell
      them as advertised.
      156. Ford’s unfair or deceptive acts or practices occurred repeatedly in

Ford’s trade or business, were capable of deceiving a substantial portion of the

purchasing public, and imposed a serious safety risk on the public.

      157. Ford knew that the Class Vehicles were defectively manufactured,

would consume abnormal amounts of engine oil, and were not suitable for their

intended use.

      158. Ford was under a duty to Plaintiff and the Class Members to disclose

the defective nature of the Class Vehicles because:




                                         56
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.57 Filed 01/06/21 Page 57 of 84




                a. Ford was in a superior position to know the true state of facts

         about the safety defect and associated repair costs in the Class Vehicles and

         their engines;

                b. Plaintiff Brady and the Class Members could not reasonably

         have been expected to learn or discover that the Class Vehicles and their

         engine had dangerous safety defect until manifestation of the defect;

                c. Ford knew that Plaintiffs and the Class Members could not

         reasonably have been expected to learn or discover the Oil Consumption

         Defect and the associated repair costs that it causes until the manifestation

         of the defect; and

                d. Ford actively concealed the defect and the associated repair costs

         by asserting to Plaintiff and Class Members that the levels of engine oil

         consumption were considered normal, despite knowing the repairs needed

         to correct the defect.

     159.    In failing to disclose the Oil Consumption Risk and the associated

safety risks and repair costs that result from it, Ford has knowingly and intentionally

concealed material facts and breached its duty to disclose.

      160. The facts concealed or not disclosed by Ford to Plaintiff and the Class

Members are material in that a reasonable consumer would have considered them to

be important in deciding whether to purchase Ford’s Class Vehicles or pay a lesser

                                          57
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.58 Filed 01/06/21 Page 58 of 84




price. Had Plaintiffs and the Class known about the defective nature of the Class

Vehicles and their engines, they would not have purchased or leased the Class

Vehicles or would have paid less for them.

      161. 182. Plaintiff Brady provided Ford with notice of its violations of the

CLRA pursuant to Cal. Civ. Code § 1782(a) on December 30, 2020, and seeks only

injunctive relief at this time. After the 30-day notice period expires under the CLRA,

Plaintiffs will amend their complaint to seek monetary damages under the CLRA.

      162. Plaintiff Brady’s and the other California Class Members’ injuries were

proximately caused by Ford’s fraudulent and deceptive business practices

      163. Therefore, Plaintiffs and the other Class Members seek all relief

available under the CLRA.

                  THIRD CAUSE OF ACTION
  VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
           (CAL. BUS. & PROF. CODE § 17200) (“UCL”)
                (On Behalf of the California Class)

      164. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      165. Plaintiff Brady brings this cause of action on behalf of himself and on

behalf of the members of the California Class against Ford.

      166. The California Unfair Competition Law (“UCL”) prohibits acts of

“unfair competition,” including any “unlawful, unfair or fraudulent business act or



                                         58
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.59 Filed 01/06/21 Page 59 of 84




practice” and “unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof.

Code § 17200.

      167. Ford has engaged in unfair competition and unfair, unlawful or

fraudulent business practices by the conduct, statements, and omissions described

above, and by knowingly and intentionally concealing from Plaintiffs and the Class

Members that the Class Vehicles suffer from a defect (and the costs, safety risks,

and diminished value of the vehicles as a result of these problems). Ford should have

disclosed this information because it was in a superior position to know the true facts

related to the Oil Consumption Defect, and Plaintiffs and Class Members could not

reasonably be expected to learn or discover the true facts related to the defect.

      168. The Oil Consumption Defect constitutes a safety issue because it can

cause the Class Vehicles to run out of engine oil and fail, and as such, Ford had a

duty to disclose the safety issue to consumers.

      169. These acts and practices have deceived Plaintiffs and are likely to

deceive the public. In failing to disclose the defect and suppressing other material

facts from Plaintiffs and the Class Members, Ford breached its duties to disclose

these facts, violated the UCL, and caused injuries to Plaintiffs and the Class

Members. The omissions and acts of concealment by Ford pertained to information

that was material to Plaintiffs and the Class Members, as it would have been to all

reasonable consumers.

                                          59
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.60 Filed 01/06/21 Page 60 of 84




       170. The injuries suffered by Plaintiffs and the Class Members are not

greatly outweighed by any potential countervailing benefit to consumers or to

competition, nor are they injuries that Plaintiffs and the Class Members should have

reasonably avoided.

       171. Ford’s acts and practices are unlawful because they violate California

Civil Code §§ 1668, 1709, 1710, and 1750 et seq., and California Commercial Code

§ 2313.

       172. Plaintiffs seek to enjoin further unlawful, unfair and/or fraudulent acts

or practices by Ford, to obtain restitutionary disgorgement of all monies and

revenues generated as a result of such practices, and all other relief allowed under

California Business & Professions Code § 17200.

                   FOURTH CAUSE OF ACTION
       VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW
          (CAL. BUS. & PROF. CODE § 17500, et seq.) (“FAL”)
                  (On Behalf of the California Class)

       173. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

       174. Plaintiff Brady brings this cause of action on behalf of himself and on

behalf of the members of the California Class against Ford.

       175. California Business & Professions Code § 17500 states: “It is unlawful

for any . . . corporation . . . with intent directly or indirectly to dispose of real or

personal property . . . to induce the public to enter into any obligation relating thereto,
                                            60
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.61 Filed 01/06/21 Page 61 of 84




to make or disseminate or cause to be made or disseminated . . . from this state before

the public in any state, in any newspaper or other publication, or any advertising

device, . . . or in any other manner or means whatever, including over the Internet,

any statement . . . which is untrue or misleading, and which is known, or which by

the exercise of reasonable care should be known, to be untrue or misleading.”

      176. Ford caused to be made or disseminated through California and the

United States, through advertising, marketing and other publications, statements that

were untrue or misleading, and which were known, or which by the exercise of

reasonable care should have been known to Ford, to be untrue and misleading to

consumers, including Plaintiffs and the other Class Members.

      177. Ford has violated section 17500 because the misrepresentations and

omissions regarding the safety, reliability, and functionality of their Class Vehicles

as set forth in this Complaint were material and likely to deceive a reasonable

consumer.

      178. Plaintiffs and the other Class Members have suffered an injury in fact,

including the loss of money or property, as a result of Ford’s unfair, unlawful, and/or

deceptive practices. In purchasing or leasing their Class Vehicles, Plaintiffs and the

other Class Members relied on the misrepresentations and/or omissions of Ford with

respect to the safety and reliability of the Class Vehicles. Ford’s representations were

untrue because the Class Vehicles suffer from the Oil Consumption Defect. Had

                                          61
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.62 Filed 01/06/21 Page 62 of 84




Plaintiffs and the other Class Members known this, they would not have purchased

or leased their Class Vehicles and/or paid as much for them. Accordingly, Plaintiffs

and the other Class Members overpaid for their Class Vehicles and did not receive

the benefit of their bargain.

      179. All of the wrongful conduct alleged herein occurred, and continues to

occur, in the conduct of Ford’s business. Ford’s wrongful conduct is part of a pattern

or generalized course of conduct that is still perpetuated and repeated, both in the

state of California and nationwide.

      180. Plaintiffs, individually and on behalf of the other Class Members,

request that this Court enter such orders or judgments as may be necessary to enjoin

Ford from continuing its unfair, unlawful, and/or deceptive practices and to restore

to Plaintiffs and the other Class Members any money Ford acquired by unfair

competition, including restitution and/or restitutionary disgorgement, and for such

other relief set forth below.

                  FIFTH CAUSE OF ACTION
 VIOLATION OF THE SONG-BEVERLY ACT (IMPLIED WARRANTY)
            (CAL. CIV. CODE §§ 1792, 1791.1, et seq.)
               (On Behalf of the California Class)

      181. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      182. Plaintiff Brady brings this cause of action on behalf of himself and on

behalf of the members of the California Class against Ford.
                                         62
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.63 Filed 01/06/21 Page 63 of 84




      183. At all relevant times hereto, Ford was the manufacturer, distributor,

warrantor, and/or seller of the Class Vehicles. Ford knew or should have known of

the specific use for which the Class Vehicles were purchased.

      184. Ford provided Plaintiffs and the Class Members with an implied

warranty that the Class Vehicles, and any parts thereof, are merchantable and fit for

the ordinary purposes for which they were sold. The Class Vehicles, however, are

not fit for their ordinary purpose because, inter alia, the Class Vehicles suffered from

the Oil Consumption Defect at the time of sale that causes the Class Vehicles to

consume excessive and abnormal amounts of engine oil.

      185. The Class Vehicles are not fit for the purpose of providing safe and

reliable transportation because of the defect.

      186. Ford impliedly warranted that the Class Vehicles were of merchantable

quality and fit for such use. This implied warranty included, inter alia, the following:

(i) a warranty that the Class Vehicles and their engines were manufactured, supplied,

distributed, and/or sold by Ford were safe and reliable for providing transportation

and would not prematurely and catastrophically fail; and (ii) a warranty that the Class

Vehicles and their engines would be fit for their intended use – providing safe and

reliable transportation – while the Class Vehicles were being operated.

      187. Contrary to the applicable implied warranties, the Class Vehicles and

their engines at the time of sale and thereafter were not fit for their ordinary and

                                          63
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.64 Filed 01/06/21 Page 64 of 84




intended purpose. Instead, the Class Vehicles are defective, including, but not

limited to, the Oil Consumption Defect.

      188. Ford’s actions, as complained of herein, breached the implied warranty

that the Class Vehicles were of merchantable quality and fit for such use in violation

of California Civil Code §§ 1792 and 1791.1.

                  SIXTH CAUSE OF ACTION
 VIOLATION OF THE SONG-BEVERLY ACT (EXPRESS WARRANTY)
            (CAL. CIV. CODE §§ 1792, 1791.1, et seq.)
               (On Behalf of the California Class)

      189. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      190. Plaintiff Brady brings this cause of action on behalf of himself and on

behalf of the members of the California Class against Ford.

      191. At all relevant times hereto, Ford was the manufacturer, distributor,

warrantor, and/or seller of the Class Vehicles. Ford knew or should have known of

the specific use for which the Class Vehicles were purchased.

      192. Ford made express warranties to Plaintiff Brady and the other

California Class members within the meaning of Cal. Civ. Code §§ 1791.2 and

1793.2, as described above.

      193. Ford breached these warranties by selling and leasing Class Vehicles

with the Oil Consumption Defect, requiring repair or replacement within the



                                          64
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.65 Filed 01/06/21 Page 65 of 84




applicable warranty periods, and refusing to honor the warranties by providing free

repairs or replacements during the applicable warranty periods.

      194. Ford did not promptly replace or buy back the vehicles of Plaintiff and

proposed California Class members.

      195. As a direct and proximate result of Ford’s breach of its express

warranties, Plaintiff Brady and the other California Class members received goods

whose condition substantially impairs their value to Plaintiff and the other Class

members. Plaintiff and the other Class members have been damaged as a result of,

inter alia, the diminished value of Ford’s products, the Class Vehicles’

malfunctioning, and actual and potential increased maintenance and repair or

replacement costs.

      196. Pursuant to Cal. Civ. Code §§ 1793.2 and 1794, Plaintiff Brady and the

other Class members are entitled to damages and other legal and equitable relief

including, at their election, the purchase price of their Class Vehicles, or the

overpayment or diminution in value of their Class Vehicles.

      197. Pursuant to Cal. Civ. Code § 1794, Plaintiff Brady and the other

California Class members are entitled to costs and attorney fees.

                      SEVENTH CAUSE OF ACTION
     BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
(On Behalf of the Nationwide Class and/or the Ohio, New York and California




                                        65
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.66 Filed 01/06/21 Page 66 of 84




                                      Classes)

      198. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      199. Ford manufactured and distributed Class Vehicles throughout the

United States for sale to Plaintiffs and the Class Members.

      200. Ford impliedly warranted to Plaintiffs and members of the Class that

their Class Vehicles were free of defects and were merchantable and fit for their

ordinary purpose for which such goods are used.

      201. As alleged herein, Ford breached the implied warranty of

merchantability because the Class vehicles suffer from the Oil Consumption Defect.

The Class Vehicles are therefore defective, unmerchantable, and unfit for their

ordinary, intended purpose.

      202. After Plaintiffs experienced the Oil Consumption Defect and contacted

the dealership on multiple occasions without relief, Plaintiffs gave reasonable and

adequate notice to Ford that the Class Vehicles were defective, unmerchantable, and

unfit for their intended use or purpose.

      203. Due to the Oil Consumption Defect, Plaintiffs and the members of each

of the Classes are unable to operate their vehicles as intended in a safe condition,

substantially free from defects. The Class Vehicles do not provide safe and reliable




                                           66
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.67 Filed 01/06/21 Page 67 of 84




transportation to Plaintiffs and the members of the Classes. As a result, Plaintiffs and

members of the Classes are unable to safely drive their Class Vehicles.

      204. Plaintiffs did not receive or otherwise have the opportunity to review,

at or before the time of sale, the written warranty containing the purported exclusions

and limitations of remedies. Accordingly, any such exclusions and limitations of

remedies are unconscionable and unenforceable, and Plaintiffs are entitled to all

remedies available under Article 2 of the Uniform Commercial Code and other state

laws of each Class. Any purported warranty disclaimers, exclusions, and limitations

were unconscionable and unenforceable. As a direct and proximate result of the

breach of implied warranty of merchantability, Plaintiffs and members of the Classes

have been injured in an amount to be proven at trial.

                       EIGHTH CAUSE OF ACTION
                   BREACH OF EXPRESS WARRANTY
(On Behalf of the Nationwide Class and/or the Ohio, New York and California
                                  Classes)

      205. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      206. Ford provided all purchasers and lessees of the Class Vehicles with the

same express warranties described herein, which became part of the basis of the

bargain.




                                          67
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.68 Filed 01/06/21 Page 68 of 84




      207. The parts affected by the Oil Consumption Defect were distributed by

Ford in the Class Vehicles and are covered by the warranties Ford provided to all

purchasers and lessors of Class Vehicles.

      208. Ford breached these warranties by selling and leasing Class Vehicles

with the Oil Consumption Defect, requiring repair or replacement within the

applicable warranty periods, and refusing to honor the warranties by providing free

repairs or replacements during the applicable warranty periods.

      209. Plaintiffs notified Ford of the breach within the warranty period, but

Ford already knew of the Oil Consumption Defect and yet chose to conceal it and

failed to comply with its warranty obligations.

      210. As a direct and proximate cause of Ford’s breach, Plaintiffs and the

members of the Class bought or leased Class Vehicles they otherwise would not

have, overpaid for their vehicles, did not receive the benefit of their bargain, and

their Class Vehicles suffered a diminution in value. Plaintiffs and the Class have also

incurred and will continue to incur costs related to the diagnosis and repair of the

Oil Consumption Defect.

      211. Ford’s attempt to disclaim or limit these express warranties is

unconscionable and unenforceable under the circumstances here.

      212. Specifically, Ford’s warranty limitation is unenforceable because it

knowingly sold a defective product without informing consumers about the defect.

                                          68
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.69 Filed 01/06/21 Page 69 of 84




      213. The time limits contained in Ford’s warranty period were also

unconscionable and inadequate to protect Plaintiffs and members of the Classes. A

gross disparity in bargaining power existed between Ford and the Class Members,

and Ford knew or should have known that the Class Vehicles were defective at the

time of sale and would fail well before their useful lives.

      214. Plaintiffs and the Classes have complied with all obligations under the

warranty, or otherwise have been excused from performance of said obligations as

a result of Ford’s conduct described herein.

                        NINTH CAUSE OF ACTION
                         UNJUST ENRICHMENT
(On Behalf of the Nationwide Class and/or the Ohio, New York and California
                                  Classes)

      215. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      216. This claim is pled in the alternative to Plaintiffs’ contract-based claims.

      217. Ford knew or should have known that Plaintiffs and the Class paid for

the Class Vehicles with the expectation that they would perform as represented and

were free from defects.

      218. Plaintiffs and the Class conferred substantial benefits on Ford by

purchasing the defective Class Vehicles. Ford knowingly and willingly accepted and

enjoyed those benefits.

      219. Ford’s retention of these benefits is inequitable.
                                          69
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.70 Filed 01/06/21 Page 70 of 84




       220. As a direct and proximate cause of Ford’s unjust enrichment, Plaintiffs

and the Class are entitled to an accounting, restitution, attorneys’ fees, costs and

interest.

                   TENTH CAUSE OF ACTION
      VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW
                   (N.Y. GEN. BUS. LAW § 349)
                 (On Behalf of the New York Class)

       221. Plaintiff Lyman (“Plaintiff”) for purposes of all New York Class

claims) hereby incorporates by reference the allegations contained in the preceding

paragraphs of this complaint.

       222. This claim is brought on behalf of the New York Subclass.

       223. The New York General Business Law (New York GBL) makes

unlawful “[d]eceptive acts or practices in the conduct of any business, trade or

commerce.” N.Y. GEN. BUS. LAW § 349.

       224. New York Plaintiff and the New York Subclass members are “persons”

within the meaning of N.Y. GEN. BUS. LAW § 349(h).

       225. Ford is a “person,” “firm,” “corporation,” or “association” within the

meaning of N.Y. GEN. BUS. LAW § 349.

       226. In the course of Ford’s business, Ford willfully failed to disclose and

actively concealed that the Class Vehicles suffer from a defect (and the costs, safety

risks, and diminished value of the vehicles as a result of these problems). Ford should

have disclosed this information because it was in a superior position to know the true
                                          70
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.71 Filed 01/06/21 Page 71 of 84




facts related to the Oil Consumption Defect, and Plaintiffs and Class Members could

not reasonably be expected to learn or discover the true facts related to the defect.

      227. The Oil Consumption Defect constitutes a safety issue because it can

cause the Class Vehicles to run out of engine oil and fail, and as such, Ford had a

duty to disclose the safety issue to consumers.

      228. A reasonable consumer would expect the Class Vehicles to operate

without known safety hazards or excess emissions. Accordingly, Ford engaged in

unfair and deceptive trade practices, unfair methods of competition, unconscionable

acts or practices, and unfair or deceptive acts or practices as defined in N.Y. Gen.

Bus. Law § 349.

      229. Ford’s acts had the capacity, tendency or effect of deceiving or

misleading consumers; failed to state a material fact that deceives or tends to

deceive; and constitute deception, fraud, false pretense, false promise,

misrepresentation, or knowing concealment, suppression, or omission of any

material fact with the intent that a consumer rely on the same in connection

therewith.

      230. Ford’s actions as set forth above occurred in the conduct of trade or

commerce.

      231. Because Ford’s deception takes place in the context of public health, its

deception affects the public interest. Further, Ford’s unlawful conduct constitutes

                                          71
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.72 Filed 01/06/21 Page 72 of 84




unfair acts or practices that have the capacity to deceive consumers, and that have a

broad impact on consumers at large.

      232. Ford’s conduct proximately caused injuries to Plaintiffs and the Class.

      233. Because Ford’s willful and knowing conduct caused injury to Plaintiffs

and the Class, Plaintiffs and the Class seek recovery of actual damages or $50,

whichever is greater; discretionary treble damages up to $1,000; punitive damages;

reasonable attorneys’ fees and costs; an order enjoining Ford’s deceptive conduct;

and any other just and proper relief available under N.Y. GEN. BUS. LAW § 349.

      234. Plaintiffs and the Class also seek punitive damages because Ford

engaged in aggravated and outrageous conduct.

                 ELEVENTH CAUSE OF ACTION
      VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW
                   (N.Y. GEN. BUS. LAW § 350)
                 (On Behalf of the New York Class)

      235. Plaintiffs hereby incorporate by reference the allegations contained in

the preceding paragraphs of this complaint.

      236. This claim is brought on behalf of the New York Class.

      237. The New York’s General Business Law § 350 makes unlawful “[f]alse

advertising in the conduct of any business, trade or commerce[.]” False advertising

includes “advertising, including labeling, of a commodity … if such advertising is

misleading in a material respect,” taking into account “the extent to which the


                                         72
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.73 Filed 01/06/21 Page 73 of 84




advertising fails to reveal facts material in the light of … representations [made] with

respect to the commodity….” N.Y. Gen. Bus. Law § 350-a.

        238. Ford caused to be made or disseminated through New York, through

advertising, marketing, and other publications, statements that were untrue or

misleading, and which were known, or which by the exercise of reasonable care

should have been known to Ford, to be untrue and misleading to consumers,

including Plaintiffs and Class members.

        239. Ford has violated N.Y. Gen. Bus. Law § 350 because the omissions

regarding the oil consumption, emission levels, and safety and reliability of the Class

Vehicles as described above, were material and likely to deceive a reasonable

consumer.

        240. Plaintiffs and Class members have suffered injury, including the loss of

money or property, as a result of Ford’s false advertising. In purchasing or leasing

their Class Vehicles, Plaintiffs and Class members relied on the representations

and/or omissions of Ford with respect to the oil consumption, emission levels, and

safety and reliability of the Class Vehicles. Ford’s representations turned out to be

untrue as described herein. Had Plaintiffs and Class members known this, they

would not have purchased or leased their Class Vehicles and/or paid as much for

them.




                                          73
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.74 Filed 01/06/21 Page 74 of 84




      241. Accordingly, Plaintiffs and the Class overpaid for their Class Vehicles

and did not receive the benefit of the bargain for their Class Vehicles, which have

also suffered diminution in value.

      242. Because Ford fraudulently concealed the true oil consumption,

emission levels, and safety and reliability of the Class Vehicle, the value of the Class

Vehicles has greatly diminished.

      243. Plaintiffs, individually and on behalf of Class members, request that

this Court enter such orders or judgments as may be necessary to enjoin Ford from

continuing its unfair, unlawful and/or deceptive practices. Plaintiffs and Class

members are also entitled to recover their actual damages or $500, whichever is

greater. Because Ford acted willfully or knowingly, Plaintiffs and Class members

are entitled to recover three times actual damages, up to $10,000.

                TWELFTH CAUSE OF ACTION
  VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT
               (Ohio Rev. Code §§ 1345.01 et seq.)
                  (On Behalf of the Ohio Class)

      244. Plaintiff Thuering (“Plaintiff” for purposes of all Ohio claims)

incorporates by reference the allegations of all foregoing paragraphs as if they had

been set forth in full herein.

      245. Plaintiff and the other Ohio Subclass members are “consumers” as

defined by the Ohio Consumer Sales Practices Act, Ohio Rev. Code § 1345.01

(“OCSPA”). Ford is a “supplier” as defined by the OCSPA. Plaintiff’s and the other
                                          74
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.75 Filed 01/06/21 Page 75 of 84




Ohio Subclass members’ purchases or leases of the Class Vehicles were “consumer

transactions” as defined by the OCSPA.

      246. By willfully failing to disclose and actively concealing the Oil

Consumption Defect, Ford engaged in deceptive business practices prohibited by the

OCSPA, including (1) representing that the Class Vehicles have characteristics,

uses, benefits, and qualities which they do not have, (2) representing that the Class

Vehicles are of a particular standard, quality, and grade when they are not, (3)

advertising the Class Vehicles with the intent not to sell them as advertised, and (4)

engaging in acts or practices which are otherwise unfair, misleading, false, or

deceptive to the consumer.

      247. In the course of its business, Ford willfully failed to disclose and

actively concealed the Oil Consumption Defect discussed herein, and otherwise

engaged in activities with a tendency or capacity to deceive. Ford also engaged in

unlawful trade practices by employing deception, deceptive acts or practices, fraud,

misrepresentations, or concealment, suppression, or omission of any material fact

with intent that others rely upon such concealment, suppression, or omission, in

connection with the sale of the Class Vehicles.

      248. Ford knew the Class Vehicles they provided suffered from the Oil

Consumption Defect and knew that the Class Vehicles did not operate safely, as




                                         75
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.76 Filed 01/06/21 Page 76 of 84




advertised. Ford knew this for years, but concealed all information concerning the

Oil Consumption Defect.

      249. Ford was also aware that it valued profits over safety, and that it was

manufacturing, selling, and distributing vehicles throughout the United States that

did not perform as advertised and jeopardized the safety of the vehicle’s occupants.

Ford concealed this information as well.

      250. By failing to disclose that the Class Vehicles did not operate safely

because of the Oil Consumption Defect, by marketing its vehicles as safe, reliable,

and of high quality, and by presenting itself as a reputable manufacturer that valued

safety and stood behind its vehicles after they were sold, Ford engaged in deceptive

business practices in violation of the OCSPA.

      251. Ford’s unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff and the other Ohio Class

members, about the true performance of the Class Vehicle with the Oil Consumption

Defect, the quality of Ford’s brand, the devaluing of safety and performance at Ford,

and the true value of the Class Vehicles.

      252. Ford intentionally and knowingly misrepresented material facts

regarding the Class Vehicles with an intent to mislead Plaintiff and the Ohio Class.




                                            76
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.77 Filed 01/06/21 Page 77 of 84




      253. Ford owed Plaintiffs a duty to disclose the true safety, performance, and

reliability of the Class Vehicles, and the devaluing of safety and performance at

Ford, because Ford:

              a. Possessed exclusive knowledge that it valued profits and cost-

                 cutting over safety and performance, and that it was manufacturing,

                 selling, and distributing vehicles throughout the United States that

                 did not perform as advertised;

              b. Intentionally concealed the foregoing from Plaintiff and the Class;

                 and/or

              c. Made incomplete representations about the safety and performance

                 of the Class Vehicles generally, and the Oil Consumption Defect in

                 particular, while purposefully withholding material facts from

                 Plaintiff and the Class that contradicted these representations.

      254. Because Ford fraudulently concealed the Oil Consumption Defect and

the true performance of the Class Vehicles, the value of the Class Vehicles has

diminished.

      255. The Ohio Attorney General has made available for public inspection

prior state court decisions which have held that the acts and omissions of Ford in

this Complaint, including, but not limited to, the failure to honor both implied

warranties and express warranties, the making and distribution of false, deceptive,

                                         77
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.78 Filed 01/06/21 Page 78 of 84




and/or misleading representations, and the concealment and/or non-disclosure of a

dangerous defect, constitute deceptive sales practices in violation of the OCSPA.

These cases include, but are not limited to, the following:

                a. Mason v. Mercedes Benz USA, LLC (OPIF #10002382);

                b. State ex rel. Betty D. Montgomery v. Volkswagen Motor Co.,

                   (OPIF #10002Engine Stalling);

                c. State ex rel. Betty D. Montgomery v. Bridgestone/Firestone, Inc.,

                   (OPIF #10002025);

                d. Bellinger v. Hewlett-Packard Co., No. 20744, 2002 Ohio App.

                   LEXIS 1573 (Ohio Ct. App. Apr. 10, 2002) (OPIF #10002077);

                e. Borror v. MarineMax of Ohio, No. OT-06-010, 2007 Ohio App.

                   LEXIS 525 (Ohio Ct. App. Feb. 9, 2007) (OPIF #10002388);

                f. State ex rel. Jim Petro v. Craftmatic Organization, Inc., (OPIF

                   #10002347);

                g. Mark J. Craw Volkswagen, et al. v. Joseph Airport Toyota, Inc.,

                   (OPIF #10001586);

                h. State ex rel. William J. Brown v. Harold Lyons, et al. (OPIF

                   #10000304);

                i. Brinkman v. Mazda Motor of America, Inc. (OPIF #10001427);

                j. Khouri v. Don Lewis (OPIF #100001995);

                                         78
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.79 Filed 01/06/21 Page 79 of 84




                k. Mosley v. Performance Mitsubishi aka Automanage (OPIF

                    #10001326);

                l. Walls v. Harry Williams dba Butch’s Auto Sales (OPIF

                    #10001524); and

                m. Brown v. Spears (OPIF #10000403).

      256. As a result of its violations of the OCSPA, as detailed above, Ford

caused actual damage to Plaintiff and, if not stopped, will continue to harm Plaintiff.

Plaintiff currently owns a Class Vehicle that is defective. The Oil Consumption

Defect has caused the value of the Class Vehicles to decrease.

      257. Plaintiff and the Class sustained damages as a result of Ford’s unlawful

acts and are therefore entitled to damages and other relief as provided under the

OCSPA.

      258. Plaintiffs also seek court costs and attorneys’ fees as a result of Ford’s

violations of the OCSPA, as provided in Ohio Rev. Code § 1345.09.

                    THIRTEENTH CAUSE OF ACTION
                     FRAUDULENT CONCEALMENT
(On Behalf of the Nationwide Class and/or the Ohio, New York and California
                                  Classes)

      259. Plaintiffs incorporate by reference the allegations of all foregoing

paragraphs as if they had been set forth in full herein.

      260. At all relevant times, Ford was engaged in the business of designing,

manufacturing, distributing, and selling the Class Vehicles.
                                          79
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.80 Filed 01/06/21 Page 80 of 84




      261. Ford, acting through its representatives or agents, sold and/or lease the

Class Vehicles throughout the United States.

      262. Ford willfully, falsely, and knowingly omitted various material facts

regarding the quality and character of the Class Vehicles, including that they

suffered from the Oil Consumption Defect.

      263. Rather inform consumers of the truth regarding the Oil Consumption

Defect, Ford concealed material information related to the Oil Consumption Defect.

      264. Ford omitted this material information to drive up sales and maintain

its market power, as consumers would not purchase the Class Vehicles, or would

pay substantially less for them, had consumers known the truth.

      265. Plaintiffs and the Class members had no way of knowing about the Oil

Consumption Defect.

      266. Plaintiffs and Class members could not have discovered the above

information on their own, because Ford was in the exclusive possession of such

information.

      267. Although Ford has a duty to ensure the accuracy of information

regarding the performance of its Class Vehicles, it did not fulfil these duties.

      268. Plaintiffs and Class members sustained injury due to the purchase of

Class Vehicles that suffered from the Oil Consumption Defect.




                                          80
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.81 Filed 01/06/21 Page 81 of 84




      269. Ford’s acts were done maliciously, oppressively, deliberately, and with

intent to defraud, and in reckless disregard of Plaintiffs and Class members’ rights

and well-being, and in part to enrich itself at the expense of consumers. Ford’s acts

were done to gain commercial advantage over competitors, and to drive consumers

away from consideration of competitor’s vehicles. Ford’s conduct warrants an

assessment of punitive damages in an amount sufficient to deter such conduct in the

future.

                    FOURTEENTH CAUSE OF ACTION
                   NEGLIGENT MISREPRESENTATION
(On Behalf of the Nationwide Class and/or the Ohio, New York and California
                                  Classes)

      270. Plaintiffs incorporate by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      271. Ford had a duty to provide honest and accurate information to its

customers so that customers could make informed decisions on the substantial

purchase of automobiles.

      272. Ford specifically and expressly misrepresented material facts to

Plaintiffs and Class members, as discussed above.

      273. Ford knew, or in the exercise of reasonable diligence, should have

known, that the ordinary and reasonable consumer would be misled by the Ford’s

misleading and deceptive advertisements.


                                         81
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.82 Filed 01/06/21 Page 82 of 84




        274. Plaintiffs and the Class members justifiably relied on Ford’s

misrepresentations and have been damaged thereby in an amount to be determined

at trial.

                            REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of members of the

Classes defined above, respectfully request that the Court enter judgment against

Ford and award the following relief:

        A.   Certification of this action as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure, declaring Plaintiffs as the representative of the

Classes, and Plaintiffs’ counsel as counsel for the Classes;

        B.   An order awarding declaratory relief and temporarily and permanently

enjoining Ford from continuing the unlawful, deceptive, fraudulent, and unfair

business practices alleged in this Complaint;

        C.   Appropriate injunctive and/or declaratory relief, including, without

limitation, an order that requires Ford to repair, recall, and/or replace the Class

Vehicles and to extend the applicable warranties to a reasonable period of time, or,

at a minimum, to provide Plaintiffs and Class members with appropriate curative

notice regarding the existence and cause of the Oil Consumption Defect;

        D.   An award of appropriate damages to repair or replace the Class

Vehicles;

                                         82
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.83 Filed 01/06/21 Page 83 of 84




      E.     A declaration that Ford is financially responsible for all Class notice

and the administration of Class relief;

      F.     An order awarding any applicable statutory and civil penalties;

      G.     An order requiring Ford to pay both pre- and post-judgment interest on

any amounts awarded;

      H.     An award of costs, expenses, and attorneys’ fees as permitted by law;

and

      I.     Such other or further relief as the Court may deem appropriate, just, and

equitable.

                          DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a jury trial for all claims so triable.

DATED: January 6, 2021           Respectfully submitted,

                                 By: /s/ E. Powell Miller
                                 E. Powell Miller (P39487)
                                 Sharon S. Almonrode (P33938)
                                 Emily E. Hughes (P68724)
                                 Dennis A. Lienhardt (P81118)
                                 William Kalas (P82113)
                                 THE MILLER LAW FIRM, P.C.
                                 950 W. University Drive, Suite 300
                                 Rochester, MI 48307
                                 Tel: (248) 841-2200
                                 Fax: (248) 652-2852
                                 epm@millerlawpc.com
                                 ssa@millerlawpc.com
                                 dal@millerlawpc.com
                                 wk@millerlawpc.com

                                          83
Case 2:21-cv-10024-GAD-EAS ECF No. 1, PageID.84 Filed 01/06/21 Page 84 of 84




                             Joseph G. Sauder
                             Matthew D. Schelkopf
                             Joseph B. Kenney
                             SAUDER SCHELKOPF
                             1109 Lancaster Avenue
                             Berwyn, PA 19312
                             Telephone: (888) 711-9975
                             Facsimile: (610) 421-1326
                             jgs@sstriallawyers.com
                             mds@sstriallawyers.com
                             jbk@sstriallawyers.com

                             William H. Anderson
                             HANDLEY FARAH & ANDERSON PLLC
                             4730 Table Mesa Drive
                             Suite G-200
                             Telephone: (303) 800-9109
                             Facsimile: (844) 300-1952
                             wanderson@hfajustice.com

                             Jon Herskowitz
                             BARON & HERSKOWITZ
                             9100 S. Dadeland Blvd.
                             Suite 1704
                             Miami, FL 33156
                             Telephone : (305) 670-0101
                             Facsimile: (305) 670-2393
                             jon@bhfloridalaw.com

                             Attorneys for Plaintiffs and the Class




                                     84
